CONTRATO DE CON ; JORESTAL Nº 01/2014

CONTRATO DE CONCESSÃO FLORESTAL DECORRENTE DA
CONCORRÊNCIA Nº 02/2012 QUE ENTRE SI CELEBRAM A UNIÃO, por
intermédio do Ministério do Meio Ambiente, com endereço na Esplanada dos
Ministérios, bloco “B”, CEP 70.068-901, em Brasília/DF, por meio do Serviço
Florestal Brasileiro (SFB), neste ato representado por seu Diretor-geral Substituto,
Marcus Vinicius da Silva Alves, brasileiro, casado, residente e domiciliado em
Brasília/DF, portador da Carteira de Identidade nº 636.150 SSP/DF, inscrito no CPF/MF
sob o nº 308.107.281-68, nomeado pela Portaria nº 359, de 17 de setembro de 2010,
publicada no Diário Oficial da União de 20 de setembro de 2010, nos termos dos arts.
49, $1º e 53, V. ambos da Lei nº11.284/2006, conforme Contrato de Gestão, assinado
em 08 de março de 2010, com extrato publicado no DOU de 11 de março de 2010, cujo
termo aditivo foi publicado no DOU de 03 de dezembro de 2013, ou o que venha a
substituí-lo, doravante denominada concedente, e a empresa Ebata Produtos Florestais
Ltda., inscrita no CNPJ sob o nº 15.294.432/0001-20, com endereço no Lote 13, Quadra
06 — Setor B, Distrito Industrial de Icoaraci, em Município de Belém/PA, CEP 66.815-
618, doravante designada concessionário, neste ato representada pelo sócio Sr.
LEÔNIDAS ERNESTO DE SOUZA, casado em comunhão total de bens, portador da
OAB/PA nº 4176 e CPF nº 057.426.412-49, e que neste ato atua também como
mandatário o sócio Sr. ESDRAS HELI DE SOUZA, brasileiro, casado, portador da
cédula de identidade nº 1.064.807/SSP-PR e do CPF nº 176.155.269-49, tendo em vista
o que consta no Processo nº 02080.000291/2010-07 e em observância às disposições
contidas na Lei nº 11.284/2006, Decreto nº 6.063/2007 e na Resolução SFB nº 02, de 15
de setembro de 2011 ou a que venha a substituí-la, aplicando-se subsidiariamente a Lei
nº 8.666/1993, mediante as cláusulas e condições a seguir estabelecidas.

Cláusula 1º —- DO OBJETO.

O contrato tem por objeto exclusivo a concessão florestal, consistente na outorga
onerosa do direito de praticar manejo florestal sustentável para a exploração de produtos
florestais madeireiros e não madeireiros a seguir indicados, na Unidade de Manejo
Florestal (UMF) IA, localizada na Floresta Nacional (Flona) Saracá-Taquera, conforme
perímetro descrito no Anexo 1 deste contrato (Anexo | do Edital de Licitação),
devidamente obtido mediante licitação, de acordo com os termos definidos nas normas
relativas à concessão florestal, no Edital de Licitação para Concessão Florestal nº
02/2012, neste contrato e em Plano de Manejo Florestal Sustentável (PMFS) a ser
devidamente aprovado pelo órgão competente.

Subcláusula 1.1 — Produtos Autorizados.

São passíveis de exploração os seguintes produtos florestais: madeira em tora, material
lenhoso residual de exploração florestal e produtos não madeireiros, conforme
definições contidas no Anexo 2 deste contrato (Anexo 8 do Edital de Licitação).

E
a Nk

04009 5151 [204 O)
Subcláusula 1.2 — Exclusões.

o

Os direitos outorgados ao concessionário, nos termos do $1º do art. 16, da Lei nº
11.284/2006, excluem expressamente:

1 Atitularidade imobiliária ou preferência em sua aquisição.

IL. O acesso ao patrimônio genético para fins de pesquisa e desenvolvimento,
bioprospecção ou constituição de coleções.

HI. O uso dos recursos hídricos acima do especificado como insignificante, nos
termos da Lei nº 9.433/1997.

IV. A exploração dos recursos minerais.

V. A exploração de recursos pesqueiros ou da fauna silvestre.

VI. A comercialização de créditos decorrentes da emissão evitada de carbono em

florestas naturais.

Subcláusula 1.3 — Contratos com terceiros.
O concessionário poderá contratar terceiros para o desenvolvimento de atividades
inerentes ou subsidiárias ao manejo florestal sustentável dos produtos florestais
concedidos, por sua conta e risco, sem prejuízo de suas responsabilidades, vedada a
subconcessão.
Cláusula 2?- DA UNIDADE DE MANEJO FLORESTAL (UMF).
Este contrato outorga o direito da prática do manejo florestal de uso múltiplo na
Unidade de Manejo Florestal IA, do Edital de Licitação para Concessão Florestal SFB
nº 02/2012, localizada no lote Sul da Flona Saracá-Taquera, conforme polígono, área e
memorial descritivo apresentados no Anexo 1 deste contrato (Anexo 1 do Edital de
Licitação).
Cláusula 3º - DA DEMARCAÇÃO DA UMF.
A responsabilidade pela demarcação física da UMF é do concessionário, conforme
orientações técnicas apresentadas no Anexo 3 deste contrato (Anexo 11 do Edital de
Licitação) e no Manual de Normas Técnicas para Demarcação de Florestas Públicas
adotado pelo SFB e disponibilizado no sítio do SFB na Rede Mundial de
Computadores.

Subcláusula 3.1 - Implantação de marcos e prazos para a demarcação.

Compete ao concessionário a demarcação da UMF, sendo necessária a realização de

5 >» Página 2 de 36
transporte de coordenadas, implantação dos marcos de vértice, testemunha, azimutes e
das linhas de poligonação, em conformidade com a localização e o quantitativo
definidos pelo SFB no Anexo 3 deste contrato (Anexo 11 do Edital de Licitação).

L O concessionário tem o prazo máximo de 5 (cinco) anos, a partir da
homologação do PMFS, para a implantação de todos os marcos (transporte de
coordenadas, vértice, testemunha, azimutes e poligonação), conforme
localização e quantitativo definidos pelo SFB no Anexo 3 deste contrato
(Anexo 11 do Edital de Licitação).

I. Nos casos em que os limites da Unidade de Produção Anual (UPA)
coincidirem com os limites da UMF objeto da concessão, a demarcação das
linhas coincidentes entre a UPA e a UMF em questão ocorrerá antes do início
da atividade de exploração.

HI. Compete ao concessionário manter picadas de 2 (dois) metros de largura
estabelecidas ao longo das linhas de poligonação e realizar manutenção

periódica que garanta essa largura durante todo o período de execução do
contrato de concessão florestal.

Subcláusula 3.2 — Piqueteamento.
Compete ao concessionário piquetear as áreas especiais com restrição ao manejo
florestal localizadas dentro da UMF objeto do presente contrato, conforme diretriz
prevista no Manual de Orientações para Demarcação de UMFs, editado pelo SFB.

I | Deverão ser piqueteados a Reserva Absoluta, sítios arqueológicos e áreas de

relevante interesse ecológico identificadas durante a execução do PMFS.

Subcláusula 3.3 — Da aprovação da demarcação.
O concessionário comunicará ao SFB o cumprimento das atividades de demarcação até
30 (trinta) dias após sua execução para aprovação por este SFB, sem prejuízo da

continuidade de suas atividades.

IL O modelo de Termo de Referência para a contratação do serviço de
demarcação será disponibilizado pelo SFB.

IL Cada etapa de demarcação, seja a demarcação parcial de UPAs seja a
demarcação integral da UMF, deverá ser aprovada pelo SFB.

III. O concessionário deve remeter para o SFB toda a documentação relativa à
demarcação da UMF.

IV. Caso a demarcação não receba a aprovação do SFB, o concessionário
procederá às medidas indicadas no prazo determinado.

V. O não atendimento das medidas corretivas indicadas, a ausência de

LS Página 3 de 36)

do)
demarcação em UPAs que se sobrepõem aos limites da UMF e o não
cumprimento do prazo de demarcação acarretarão processos administrativos
para suspensão das atividades produtivas.

Cláusula 4º - DA PROTEÇÃO DA UMF.

I |O concessionário é responsável pela proteção da integridade da UMF e pode
ser responsabilizado por ações ou omissões próprias ou de terceiros que
atentem contra essa integridade.

IL O concessionário apresentará antes do início das operações um plano de
proteção da UMF com as estratégias, medidas e investimentos a serem
realizados.

II. As condições de acesso de pessoas e veículos ao interior da UMF serão
propostas pelo concessionário, no primeiro ano de execução deste contrato, e
submetidas à aprovação do SFB, de acordo com o Plano de Manejo da
Unidade de Conservação (PMUC).

IV. Compete ao concessionário a construção de postos de controle dotados de
estrutura de comunicação e portão de segurança nos locais de tráfego da
produção oriunda da concessão, conforme padrão a ser estabelecido pelo
SFB.

V. O concessionário deverá notificar o SFB e o Instituto Chico Mendes de

Conservação da Biodiversidade (ICMBio) sempre que constatar atividades
irregulares na UMF e seu entorno.

Cláusula 5º - DO REGIME DE PRODUÇÃO.

O regime de produção anual observará o que dispõe a Resolução SFB nº 02/2011, de 15
de setembro de 2011, conforme indicado nas subcláusulas a seguir, ou norma que vier
substituí-la.

Subcláusula 5.1 — Do Período de Produção Anual.

O período de produção anual deste contrato se inicia no dia 15 de maio e finda no dia 15
de dezembro de cada ano.

I O período de produção anual é o intervalo de tempo em que não há restrições
à execução das operações florestais, nos termos das leis e demais atos
normativos expedidos pelo SFB.

IH. O período de produção anual poderá ser redefinido mediante estudo
específico apresentado por qualquer uma das partes e aprovado pelo SFB.

, ú Y Página 4 de 36
Subcláusula 5.2 — Do período de embargo.

O período de embargo deste contrato compreende o intervalo entre o dia 16 de
dezembro de um ano até o dia 14 de maio do ano imediatamente subsequente.

1 No período de embargo serão suspensas todas as operações de exploração
florestal, assim definidas: abertura de estradas e pátios, corte, arraste e
transporte de toras.

IH. Durante o período de embargo, poderá ser concedida autorização especial de
transporte de toras mediante o atendimento das seguintes condicionantes,
entre outras:

a) armazenamento da madeira em pátio de concentração próximo à saída
da UMF à margem de uma estrada principal;

b) adoção de medidas preventivas como a suspensão do transporte durante
a chuva;

c) adoção de medidas mitigatórias como a recuperação das estradas e
pontes danificadas dentro e fora da UMF;

d) vuso de equipamentos adequados que abreviem o período necessário
para o transporte.

Cláusula 6 - DO REGIME ECONÔMICO-FINANCEIRO DA CONCESSÃO
FLORESTAL.

O regime econômico-financeiro do contrato observará o que dispõe a Resolução SFB nº
02/2011, conforme indicado nos itens a seguir, ou norma que vier substituí-la.

O regime econômico-financeiro da concessão florestal compreende as seguintes
obrigações contratuais:

I O pagamento de preço calculado sobre os custos de realização do edital de
licitação da concessão florestal da UMF, conforme o art. 37 e seus parágrafos
do Decreto nº 6.063/2007.

IH. O pagamento de preço, não inferior ao mínimo definido no edital de licitação,
calculado em função da quantidade de produto auferido do objeto da
concessão.

IN. O pagamento de valor mínimo anual, independentemente da produção ou dos
valores auferidos pelo concessionário com a exploração do objeto da
concessão, conforme estabelecido na Lei nº 11.284/2006, no Decreto nº
6.063/2007 e no edital de licitação.

IV. A indisponibilidade pelo concessionário, salvo disposição contratual, dos
bens considerados reversíveis.

do Bs

Ge
v.

A responsabilidade do concessionário de realizar outros investimentos
previstos no edital e neste contrato.

Subcláusula 6.1 — Parâmetros e obrigações do Regime Econômico-Financeiro do

Contrato.

Os parâmetros do regime econômico-financeiro deste contrato são:

II.

HI.

VI.

Preço contratado pelo produto madeira em tora — R$ 56,00/ m3 (cinquenta e
seis reais por metro cúbico).

Ágio do contrato (em %) — 5,12%.

Valor de referência do contrato (VRC) — R$ 770.073, 92 (setecentos e setenta
mil, setenta e três reais e noventa e dois centavos).

Valor mínimo anual no 1º ano da homologação do PMFS (5% do VRC) — R$
38.503,70 (trinta e oito mil, quinhentos e três reais e setenta centavos) a ser
exigido conforme disposição da Resolução SFB nº 02, de 15 de setembro de
2011, publicada no Diário Oficial da União de 16 de setembro de 2011.

Valor mínimo anual no 2º ano da homologação do PMFS (15% do VRC) - R$
115.511,09 (cento e quinze mil, quinhentos e onze reais e nove centavos), a
ser exigido conforme disposição da Resolução SFB nº 02, de 15 de setembro
de 2011, publicada no Diário Oficial da União de 16 de setembro de 2011.

Valor mínimo anual a partir do 3º ano da homologação do PMFS (30% do
VRC) - R$ 231.022,18 (duzentos e trinta e um mil, vinte e dois reais e
dezoito centavos), a ser exigido conforme disposição da Resolução SFB nº
02, de 15 de setembro de 2011, publicada no Diário Oficial da União de 16 de
setembro de 2011.

VII. Valor total da garantia (60 % do VRC) — R$ 462.044,35 (quatrocentos e

sessenta e dois mil, quarenta e quatro reais e cinquenta e cinco centavos), a
ser composto da seguinte forma:

a) fase 1 — contratação: prestação de R$ 138.613,31 (cento e trinta e oito
mil, seiscentos e treze reais e trinta e um centavos) equivalente a 30%
da garantia antes da assinatura do contrato;

b) fase 2 — planejamento: prestação de R$ 138.613,31 (cento e trinta e oito
mil, seiscentos e treze reais e trinta e um centavos), equivalente a 30%
do valor da garantia em até 10 (dez) dias após a homologação do Plano
de Manejo Florestal Sustentável da UMF;

c) fase 3 — operacionalização: prestação de R$ 184.817,73 (cento e oitenta
e quatro mil, oitocentos e dezessete reais e setenta e três centavos),
equivalente a 40% do valor da garantia em até 10 (dez) dias após a
aprovação do segundo Plano Operativo Anual da UMF;

5,

Página 6 de 36
VII. Preço do material lenhoso residual da exploração — R$8,00/tonelada (oito
reais por tonelada).

IX. Preço pela exploração de produtos florestais não madeireiros — conforme
preço e unidades de medida da pauta da Secretaria de Receita do Estado do
Pará.

Subcláusula 6.2 — Reajuste anual dos parâmetros e obrigações do Regime
Econômico-Financeiro do Contrato.

Todos os valores dos parâmetros do regime econômico-financeiro deste contrato serão
corrigidos anualmente, pelo Índice Nacional de Preços ao Consumidor Amplo
(IPCA/IBGE ou por índice específico que venha a ser desenvolvido pelo SFB.

1 No caso de adoção de índice específico, este não poderá exceder em 1,5% o
IPCA.

IH. A formalização do reajuste ocorrerá por meio de apostilamento anual, que
corrigirá monetariamente o preço contratado, o valor de referência do
contrato e os valores dos indicadores técnicos associados a investimentos
financeiros anuais.

HI. As demais obrigações contratuais calculadas em função do valor de referência
do contrato serão reajustadas automaticamente.

IV. A publicação do reajuste citado no caput desta subcláusula ocorrerá
anualmente até dia 15 de abril e terá efeito a partir do dia 15 de maio.

V. O primeiro reajuste ocorrerá com base na soma dos valores do IPCA do
período entre a assinatura do contrato e o próximo dia 15 de abril.

VI. A aplicação do IPCA/IBGE poderá não ocorrer, quando estiver em flagrante
desacordo com a variação dos preços da madeira no mercado nacional, e
deverá obedecer ao procedimento descrito a seguir:

a) o concessionário deverá enviar ao SFB estudo que fundamente a não
aplicação do IPCA/IBGE em determinado ano; e

b) o Conselho Diretor do SFB decidirá quanto ao deferimento da
solicitação, subsidiado por análise técnica da área responsável.

VII. O Conselho Diretor poderá decidir de ofício sobre a não aplicação do
IPCA/IBGE.

VII. Os valores a que se referem às alíneas “b” e “c” do inciso VII da Cláusula
6.1 serão corrigidos, pelo mesmo índice de correção do preço contratado.

SS

Subcláusula 6.3 — Pagamento dos custos do edital.

Os custos do edital perfazem o total de R$ 44.396,98 (quarenta e quatro mil, trezentos e
noventa e seis reais e noventa e oito centavos) e serão pagos pelo concessionário em
quatro parcelas, ao longo do primeiro ano de concessão florestal, conforme o calendário
a seguir:

1º parcela — R$ 11.099,24 (Onze mil, noventa e nove reais e vinte e quatro
centavos) em 25/06/2014;

2º parcela — R$ 11.099,24 (Onze mil, noventa e nove reais e vinte e quatro
centavos) em 25/09/2014;

3º parcela — R$ 11.099,25 (Onze mil, noventa e nove reais e vinte e cinco
centavos) em 25/12/2014;

4º parcela - R$ 11.099,25 (Onze mil, noventa e nove reais e vinte e cinco
centavos) em 25/03/2015.

Cláusula 7º - DA FORMA DE PAGAMENTO.

Os pagamentos serão realizados de acordo com as regras estabelecidas na Resolução
SFB nº 02, de 15 de setembro de 2011 ou as normas que vierem substituí-la.

1 O SFB atualizará, por meio de seu sítio na rede mundial de computadores, o

estado financeiro do contrato, informando volume produzido, volume
transportado e valor acumulado.

IL O SFB informará trimestralmente, por meio de seu sítio na rede mundial de
computadores, os valores a serem recolhidos pelo concessionário e emitirá e
enviará as GRUs para os pagamentos.

II. O SFB procederá, trimestralmente, ao cálculo do valor das parcelas
trimestrais, considerando:

a) os relatórios mensais declaratórios enviados pelos concessionários;

b) o constante do sistema de cadeia de custódia das concessões florestais,
conforme a Resolução nº 6, de 7 de outubro de 2010, do SFB;

c) os formulários dos postos de controle do SFB estabelecidos nos portões
de entrada e saída das UMFs; e

d) outras informações pertinentes.

IV. As parcelas trimestrais contabilizarão o valor dos preços a serem pagos pelos
produtos madeira em tora, material lenhoso residual da exploração e produtos

florestais não madeireiros.
S, 3) Página 8 de 36
V. As parcelas trimestrais serão numeradas de acordo com os trimestres de cada
ano civil, com datas e métodos de contabilização assim definidos:

a) parcel

la nº | — referente ao período de 1º de janeiro a 31 de março,

equivale ao pagamento do volume transportado no trimestre acrescido
do volume explorado no ano anterior e não transportado até o dia 31 de
março;

b) parcel

a nº 2 — referente ao período de 1º de abril a 30 de junho, equivale

ao pagamento do volume transportado no trimestre;

c) parce
equiv.

d) parcel

a nº 3 — referente ao período de 1º de julho a 30 de setembro,
ale ao pagamento do volume transportado no trimestre; e

a nº 4 — referente ao período de 1º de outubro a 31 de dezembro,

equivale ao pagamento do volume transportado no trimestre.

VI. As parcelas trimestrais terão os seguintes dias de vencimento:

a) parce
b) parcel
c) parce
d) parcel

VILSe o venc

a nº | — 30 de abril;
a nº2 — 31] de julho;

anº3 —- 31] de outubro; e

anº 431 de janeiro do ano seguinte.

imento ocorrer em final de semana ou feriado, a data será

postergada para o primeiro dia útil subsequente.

VIII O concessionário enviará as informações sobre a produção mensal até o dia
10 do mês subsequente.

IX. O preenchimento e a geração da Guia de Recolhimento da União (GRU)
para o pagamento de todas as obrigações contratuais seguirão as regras
estabelecidas na Resolução SFB nº 02, de 15 de setembro de 2011 ou as
normas que vierem substituí-la.

Subcláusula 7.1 — Pagamento relativo à madeira em tora efetivamente explorada.

Os pagamentos pelo

produto madeira em tora serão efetuados por unidade (m?) de

madeira em tora produzida, em conformidade com a Resolução SFB nº 02, de 15 de

setembro de 2011.

I Será contabilizado para fins de cobrança o volume de madeira gerado a partir
de qualquer árvore cortada pelo concessionário, independente de seu
aproveitamento comercial ou transporte para fora dos limites da UMF.

IL Árvores uti

lizadas para a construção de infraestrutura de pontes e bueiros não

Eq Página 9 de 3

HI.

serão cobradas, desde que devidamente autorizadas pelo SFB.

O valor a ser pago por unidade produzida está estabelecido por meio do Preço
Contratado (PC), expresso neste contrato.

. O atraso no pagamento das parcelas trimestrais implicará a aplicação de

sanções, multas e outras penalidades previstas na cláusula 8º deste contrato.

A medição do volume de madeira em tora será por meio do método
geométrico, conforme fórmula estabelecida na Resolução Conama nº 411, de
6 de maio de 2009, anexo 1, item 3.2, expressa a seguir:

V=[(db?.q/49)+(dÉ.G/9]/2.L

em que:

V = volume da seção da tora em m”;

db = diâmetro médio da base da seção da tora em metros;
dt = diâmetro médio do topo da seção da tora em metros;
1=3,141592;

L = cumprimento da seção da tora em metros.

VI. O detalhamento do método de medição será estabelecido por diretriz técnica

específica do SFB.

VII. Desconformidades na medição de toras por parte do concessionário são

consideradas faltas graves.

VIII. Não serão contabilizadas para fins de medição volumétrica as cascas das

IX.

árvores exploradas.

A comprovação por parte do SFB de desconformidades na medição de
madeiras em tora acarretará as sanções administrativas previstas neste
contrato, sem prejuízo das sanções penais.

Subcláusula 7.2 — Pagamento relativo ao material lenhoso residual de exploração.

Pelo aproveitamento do material lenhoso residual de exploração, o concessionário
pagará ao poder concedente o valor único de R$ 8,00 (oito reais) por tonelada, a ser
pago em parcelas trimestrais, seguindo o calendário apresentado no inciso VI da
Cláusula 7º.

Parágrafo único — Os procedimentos, obrigações e prazos para a prestação de
informações e pagamentos relativos ao produto material lenhoso residual seguem
aqueles apresentados na Cláusula 7º.

Página 10 de 36
Subcláusula 7.3 — Pagamento relativo aos produtos não madeireiros efetivamente
explorados.

A cobrança pela exploração de produtos não madeireiros utilizará como base de cálculo
os valores de pauta da Receita Estadual do Pará.

E:

II.

HI.

Iv.

Os procedimentos, obrigações e prazos para a prestação de informações e
pagamentos relativos aos produtos florestais não madeireiros seguem aqueles
apresentados na Cláusula 7º.

A inclusão de produto florestal não madeireiro que não conste da pauta da
Receita Estadual do Pará será precedida de estudo de mercado realizado pelo
concessionário e aprovado pelo SFB.

O manejo de produtos florestais não madeireiros está condicionado às regras
e exclusões estabelecidas no Anexo 2 deste contrato (Anexo 8 do Edital de
Licitação).

A exploração dos produtos florestais não madeireiros está condicionada às
normas estabelecidas pelo órgão licenciador e pelo Plano de Manejo da Flona
Saracá-Taquera.

Poderão ser estabelecidas parcerias comerciais e produtivas entre o
concessionário e comunidades locais para coleta, extração e beneficiamento
de produtos florestais não madeireiros, sob responsabilidade do
concessionário.

Subcláusula 7.4 — Pagamento do Valor Mínimo Anual (VMA).

O valor mínimo anual (VMA) equivale ao preço mínimo a ser cobrado anualmente do
concessionário, independente da produção e dos valores por ele auferidos pela
exploração do objeto da concessão, nos termos do $3º do art. 36 da Lei nº 11.284/2006.

1H.

O VMA deste contrato é estabelecido em função de um percentual do Valor
de Referência do Contrato, conforme especificado na subcláusula 6.1 e assim
definido:

a) 5% do valor de referência do contrato, cobrado de forma proporcional
ao período entre a homologação do PMFS e o dia 31 de dezembro
subsequente;

b) 15% do valor de referência do contrato no segundo ano de exigência de
seu pagamento;

c) 30% do valor de referência do contrato a partir do terceiro ano de
vigência da exigência de seu pagamento.

O início da exigência de pagamento do valor mínimo anual ocorrerá após a
homologação do Plano de Manejo Florestal Sustentável (PMFS), salvo

Es Página 11 de 36
quando o atraso na aprovação for de responsabilidade do concessionário.

a) no caso de não cumprimento do prazo para a apresentação do PMFS
estabelecido na Cláusula 15, o valor mínimo anual será cobrado no 13º
mês após a assinatura deste contrato, de acordo com o percentual
estabelecido na Cláusula 7.4, inciso I, alínea “a”, deste contrato;

b) ainda que cumprido o prazo máximo estabelecido no art. 41 do Decreto
nº 6.063/2007, o concessionário será obrigado a pagar o valor mínimo
anual a partir do 36º (trigésimo sexto) mês após a assinatura do
contrato, se for constatado que o atraso na aprovação do PMFS foi de
sua responsabilidade.

WI. Anualmente, o SFB verificará o cumprimento do valor mínimo anual, por
meio da comparação entre os valores da produção auferida pelo produto
madeira em tora e o valor mínimo anual estabelecido em contrato, com as
seguintes consequências:

a) caso o valor referente ao volume produzido seja igual ou maior do que
o valor mínimo anual, a obrigação restará cumprida; e

b) caso o valor referente ao volume produzido seja menor do que o valor
mínimo anual, será realizada a cobrança complementar da diferença
encontrada, por meio de GRU específica.

IV. A verificação e a compensação do VMA são realizadas com base na produção
efetuada no período de produção anual, que neste contrato se dá do dia de 15
de maio ao dia 15 de dezembro.

V. A verificação do cumprimento do valor mínimo anual, com exceção do ano
de aprovação do PMFS, ocorrerá até o dia 20 de abril do ano seguinte ao
término do período de produção anual.

VI. O pagamento de cobrança complementar de VMA gera um crédito do mesmo
valor, que somente poderá ser utilizado para abater valores referentes a toras
produzidas no período produtivo anual a que se refere o pagamento e
armazenadas no pátio de estocagem, antes do início do período de embargo.

VI

. O concessionário poderá deixar de fazer o pagamento do valor mínimo anual
nas hipóteses de caso fortuito e força maior que inviabilizem a exploração
florestal, mediante a comprovação dos fatos e a autorização expressa do SFB.

Cláusula 8:- DA SANÇÃO POR ATRASO NO PAGAMENTO,

O atraso no pagamento das parcelas trimestrais e do valor mínimo anual, ou sua

complementação, implicará a aplicação de sanções, multas e outras penalidades

previstas neste contrato, conforme descrito a seguir:

a) o valor da multa será de 2% (dois por cento) sobre o valor integral da

Página 12 de 36
parcela inadimplida;

b) os juros e as correções relativos às parcelas inadimplidas serão
calculados por meio da aplicação da taxa Sistema Especial de
Liquidação e de Custódia (Selic) sobre o valor inadimplido, conforme
os arts. 13 e 37 da Lei nº 10.522/2002 e o art. 2º da Lei nº 6.830/1980.

I Considera-se valor inadimplido, para fins deste contrato, a diferença entre o
valor devido e o pago.

IL O concessionário poderá quitar ou abater uma determinada parcela, mesmo
havendo débitos abertos em parcelas anteriores, desde que indique na Guia de
Recolhimento da União (GRU) a que parcela o pagamento se refere.

II. Caso a competência da GRU não seja preenchida, considerar-se-á referente
às dívidas vencidas da ordem da mais antiga para a mais recente.

TV. Parcelas inadimplidas serão corrigidas de forma independente, e sua
atualização será divulgada junto com as informações sobre a execução
financeira dos contratos.

Cláusula 9º - DA BONIFICAÇÃO.

Bonificação é um desconto percentual que incide apenas sobre o preço estabelecido em
contrato para o produto madeira em tora.

Subeláusula 9.1 — Dos indicadores de bonificação.

São indicadores de bonificação deste contrato, com seus respectivos percentuais
máximos de desconto, os apresentados na tabela 1.

Tabela 1 — Indicadores de bonificação e percentuais máximos de desconto.

Indicadores Pescintuavao

bonificação (em %)

A3 — Geração de empregos: pela concessão florestal. 4

A4 — Aproveitamento de resíduos florestais. o E = 5

A5 — Grau de processamento local do produto. 5 E o

BI - Implementação de programas de conservação da fauna na h

unidade de manejo florestal.

B2 — Apoio e participação E projetos de pesquisa. 3

B3 — Implantação e manutenção de sistema de certificação ascioarmibiental 4 E

das operações florestais.

B4 — Implantação e manutenção de sistema de gestão da qualidade,
responsabilidade social e saúde e segurança no trabalho.

| Página 13 de 36

É iso
BS — Participação da comunidade local na exploração de produtos e 4
serviços. objetos da concessão, na unidade de manejo.

B6 — Implantação e manutenção de Sistema de Gestão da Qualidade e 4
Ambiental na indústria.
Limite de bonificação do edital 36%

Subcláusula 9.2 — Da obtenção da bonificação.

O Anexo 4 deste contrato (Anexo 7 do Edital de Licitação) define os parâmetros
técnicos mínimos a serem alcançados para cada indicador para a obtenção do direito à
bonificação, que está condicionada aos seguintes requisitos mínimos:

Ip

H.

mI.

Existência de ágio contratual, definido a partir da diferença percentual entre o
preço contratado (PC) e preço mínimo do edital (PME).

Alcance dos parâmetros mínimos de desempenho para bonificação constantes
do edital.

Cumprimento da proposta técnica, com alcance dos valores dos indicadores
classificatórios estabelecidos em contrato.

. Inexistência de aplicação de sanção administrativa e suspensão a que se refere

o $2º do art. 30 da Lei nº 11.284/2006, confirmada pelo Conselho Diretor do
SFB, no período em relação ao qual a bonificação está sendo solicitada.

Produção equivalente ao valor mínimo anual no período de produção anual.

Subcláusula 9.3 — Da aplicação da bonificação.

E

H.

II.

Iv.

O limite de bonificação anual deste contrato é de 4,88%, definido em função
do ágio contratual e da soma dos percentuais máximos apresentados na
Tabela 1.

A bonificação é de caráter voluntário e deve A bonificação é de caráter
voluntário e deve ser requerida anualmente pelo concessionário até o 10º
(décimo) dia do mês de março.

A requisição será apresentada de forma individualizada para cada indicador,
junto com a documentação comprobatória do alcance do desempenho mínimo
durante os 12 meses imediatamente anteriores.

A documentação apresentada será conferida e, caso necessário, poderão ser
realizadas diligências, avaliações de campo, entre outros meios de
verificação.

O percentual anual de bonificação de cada contrato será calculado em função
dos seguintes parâmetros:

Página 14 de 36
a) o cumprimento dos requisitos mínimos estabelecidos na subcláusula 9.2
deste contrato;

b) a soma dos percentuais outorgados anualmente para cada indicador;
c) o limite de bonificação em função do ágio do contrato.

VI. O percentual anual de bonificação será estabelecido pelo SFB e comunicado
ao concessionário.

VILA bonificação será concedida pelo Conselho Diretor do SFB, que
especificará o indicador, o desempenho, o percentual de desconto, a
periodicidade de revisão e a sua data de validade.

VII. A bonificação é renovável anualmente, mediante solicitação do
concessionário acompanhada de documentação comprobatória e parecer do
SFB.

IX. Uma vez cumpridos os requisitos mínimos estabelecidos na subcláusula 9.2,
o percentual anual de bonificação será aplicado sobre o preço contratado
para cada m” produzido, não podendo resultar em preço inferior ao Preço
Minimo do Edital corrigido.

X. Aaplicação será realizada por ocasião do cálculo das parcelas trimestrais de
pagamento.

XI Trimestralmente, na ocasião da aplicação da bonificação, será verificada a
manutenção do item IV da Subcláusula 9.2 como condicionante para sua
aplicação.

Cláusula 10 - DA PRESTAÇÃO DE INFORMAÇÕES.

O concessionário assegurará amplo e irrestrito acesso do SFB às informações sobre a
produção florestal para fins de fiscalização do cumprimento deste contrato, inclusive
aquelas referentes à comercialização dos produtos florestais, garantido o sigilo
comercial.

Subcláusula 10.1 - O concessionário prestará periodicamente informações necessárias
para o controle da produção, acompanhamento técnico das operações e monitoramento
do alcance dos indicadores da proposta técnica, conforme modelos e diretrizes
fornecidas pelo SFB, gerando as seguintes obrigações:

L Enviar até o 10º dia de cada mês relatório de produção mensal no modelo
definido pelo SFB, em meio eletrônico e impresso, com cópias anexas dos
Documentos de Origem Florestal (DOF) emitidos no período, informando a
volumetria cortada e transportada, por espécie, até o último dia útil do mês

anterior.
ad Página 15 de 3
H.

HI.

VI.

Atualizar, no máximo a cada três dias, o sistema de controle da produção e da
cadeia de custódia.

Enviar relatórios mensais relativos ao cumprimento dos indicadores da
proposta técnica, conforme orientação do SFB.

. Enviar o PMFS, suas alterações, os Planos Operacionais Anuais (POAs)

aprovados pelo Instituto Brasileiro de Meio Ambiente e dos Recursos
Naturais Renováveis (Ibama) e todos os documentos relacionados ao seu
licenciamento ambiental.

Apresentar, quando requerido, documentação que comprove a manutenção
das condições de habilitação.

Manter atualizado sistema de controle financeiro e contábil de custos e
receitas associados à atividade florestal e industrial.

VII Apresentar, até o dia 15 de abril, o relatório anual de atividades, a ser

elaborado conforme orientação técnica do SFB.

VIII. Caso se verifique que o concessionário apresentou informações e

documentos falsos para fins de comprovação da produção, origem da
madeira, volumetria, espécie, solicitação de bonificação e comprovação de
cumprimento de proposta técnica, será instaurado processo administrativo
para a aplicação de sanções contratuais, sem prejuízo da notificação aos
órgãos responsáveis para as providências cabíveis nas esferas
administrativa, civil e penal.

O SFB definirá sobre a adoção de sistema de rastreamento remoto de
transporte de produtos florestais de acordo com regulamento.

Cláusula 11 - DOS BENS REVERSÍVEIS.

São considerados bens reversíveis, que retornarão ao titular da floresta pública após a
extinção da concessão, sem qualquer espécie de indenização:

VI.

A demarcação da UMF.

A infraestrutura viária e sua sinalização.

. O conjunto de parcelas permanentes e unidades amostrais de pesquisa e toda

base de dados gerados em pesquisas nelas realizadas.

. Às cercas, Os aceiros e as porteiras.

As construções e instalações permanentes.

As pontes e passagens de nível.

Página 6 de 36
VILA infraestrutura de geração e transmissão de eletricidade e de comunicação
instalada durante a execução do contrato, incluindo postes, linhas de

transmissão e antenas.

Subcláusula 11.1 — Não são considerados bens reversíveis as máquinas e os
equipamentos utilizados no desempenho das atividades econômicas do concessionário,
bem como os equipamentos móveis de comunicação e geradores portáteis de energia.

Subcláusula 11.2 — Não será indenizada benfeitoria decorrente de obrigação contratual
ou que gere direito à bonificação ao concessionário.

Cláusula 12 - DO CUMPRIMENTO DA PROPOSTA TÉCNICA.

São indicadores técnicos classificatórios e parâmetros de desempenho a serem
alcançados por este contrato os apresentados na Tabela 2.

Tabela 2 — Parâmetros de desempenho mínimo da proposta técnica.

Indicadores Desempenho
Parâmetro
a a A partir da 4º
1 Avalia 2 Avaliação 3º Avaliação
são asas a Avaliação
A — Redução de danos 9% de áreas abertas
à floresta remanescente em relação à área 9 9 8 8
durante a exploração total da UPA
florestal.
A2 — Investimento em
Pano a R$/hectares da UMF 1,00 Valor atualizado por apostilamento
serviços para
comunidade local.
A3 — Geração de y
empregos pela Affinetorde 30 39 43 a
empregos
concessão florestal.
A4 — Aproveitamento E =
de resíduos florestais. Sim() Não (X) E É i E
AS — Grau de
processamento local rs ci 2,65 3,71 4,77 53
do produto. r

Subcláusula 12.1 - Do cumprimento dos indicadores.

Os parâmetros mínimos de desempenho da proposta técnica constituem obrigações
contratuais a serem verificadas pelo SFB, conforme periodicidade definida no Anexo 4
deste contrato (Anexo 7 do Edital de Licitação).

I Compete ao concessionário coletar e organizar de forma contínua a

E um Página 17 de 3

£)
HI.

informação para a verificação do cumprimento dos parâmetros mínimos,
conforme orientação do SFB.

Os valores dos indicadores da proposta técnica poderão ser objeto de revisão
deste contrato, em caso de redução da área outorgada e desde que
comprovado que fatos supervenientes reduziram a capacidade do
concessionário em alcançá-los.

Cláusula 13 - DAS OBRIGAÇÕES DO CONCESSIONÁRIO.

São obrigações do concessionário:

IH.

HI.

A

VI.

Cumprir e fazer cumprir os termos do edital de licitação e as cláusulas deste
contrato.

Manter as condições de habilitação e qualificação exigidas na licitação;

Cumprir e fazer cumprir a legislação aplicável ao manejo florestal
sustentável, assim como as diretrizes técnicas e protocolos de manejo
florestal estabelecidos pelo SFB.

Executar e monitorar a execução do PMFS, conforme previsto no documento
aprovado pelo órgão licenciador, nas normas técnicas aplicáveis e nas
especificações deste contrato.

Aplicar técnicas de planejamento florestal, de estradas e pátios, de seleção de
corte, abate e arraste que minimizem os impactos ambientais da atividade de
manejo florestal, em conformidade com a legislação vigente e as normas e
diretrizes técnicas do SFB.

Assegurar a integridade da UMF contra invasões e ilícitos.

VIL Cumprir as normas do Plano de Manejo da Floresta Nacional Saracá-

Taquera, assim como as diretrizes estabelecidas pelo seu órgão gestor.

VIIL Cumprir as resoluções e normas de execução editadas pelo SFB relativas à

IX.

execução do contrato de concessão florestal.

Recolher ao SFB os valores devidos nos termos e prazos previstos neste
contrato.

Apresentar as certidões, atos de registro, autorizações, provas de inscrição
em cadastros de contribuintes, provas de regularidade fiscal, provas de
situação regular no cumprimento dos encargos sociais instituídos por lei,
inscrições em entidades ou associações profissionais e quaisquer outros
documentos ou atestados semelhantes, inclusive certidões de litígios
relativos a possíveis débitos registrados, em originais ou cópias
autenticadas, quando solicitado pelo SFB.

Página 18 de 36
XI. Recrutar e contratar, diretamente ou por qualquer outra forma, por sua conta
e risco, mão de obra necessária para a execução deste contrato, observando
o que dispõe a legislação trabalhista e previdenciária brasileira,
responsabilizando-se exclusiva e integralmente pelo recolhimento e
pagamento de contribuições sociais, trabalhistas, previdenciárias e demais
encargos e adicionais pertinentes, devidos a qualquer título, na forma da lei.

XII. Assegurar aos seus empregados, quando em serviço na UMF e na unidade
industrial, diretamente ou por meio de terceiros, alimentação e alojamentos,
em quantidade, qualidade e condições de higiene adequadas, assim como
segurança e assistência de saúde, compatíveis com a legislação aplicável.

XIII. Executar diretamente, contratar ou, de outra maneira, obter, por sua conta e
risco, todos os serviços necessários ao cumprimento deste contrato,
respeitadas sempre as disposições da legislação brasileira em vigor e os
termos deste contrato.

XIV. Impor a todos os seus contratados e fornecedores de bens e serviços as
disposições deste contrato e da legislação brasileira aplicável, em especial
aquelas referentes a pessoal, proteção ao consumidor e ao meio ambiente,
verificando seu cumprimento.

XV. Evitar ações ou omissões passíveis de gerar danos ao ecossistema ou a
qualquer de seus elementos, adotando todas as medidas necessárias para a
conservação dos recursos naturais, em estrito cumprimento ao PMFS.

XVI. Assumir responsabilidade integral e objetiva por todos os danos e prejuízos
ao meio ambiente, a terceiros e à União que resultarem, direta ou
indiretamente, de suas ações ou omissões na execução do PMES ou por
ações em desacordo com as normas cabíveis.

XVII. Reparar danos e prejuízos, e indenizar a União por toda e qualquer ação,
recurso, demanda ou impugnação judicial, juízo arbitral, auditoria,
inspeção, investigação ou controvérsia de qualquer espécie, por quaisquer
indenizações, compensações, punições, multas ou penalidades de qualquer
natureza, relacionados ou decorrentes de eventual danos e prejuízos.

XVIII. Recuperar as áreas degradadas quando identificado o nexo de causalidade
entre suas ações ou omissões e os danos ocorridos, independentemente de

culpa ou dolo, sem prejuízo das responsabilidades contratuais,
administrativas, civis ou penais.

XIX. Respeitar o período de embargo previsto na Subcláusula 5.2 deste contrato.

XX. Fornecer aos seus funcionários transporte regular entre a UMF explorada e
os núcleos habitacionais próximos à UMF em regime de concessão.

XXI. Manter, na UMF, preposto aprovado pela Administração, durante a

execução do objeto deste contrato, para representá-lo sempre que for
necessário.

Página 19 de 3

E.
XXIT. Manter os funcionários em atividade na concessão florestal devidamente
uniformizados e identificados.

XXIII. Informar imediatamente à autoridade competente ações ou omissões
próprias ou de terceiros ou fatos que acarretem danos ao ecossistema, a
qualquer de seus elementos ou às comunidades locais.

XXIV. Manter sistema de vigilância e controle que garanta a integridade da UMF.

XXV. Executar as atividades necessárias à manutenção da infraestrutura, zelar
pela integridade dos bens e benfeitorias vinculados à UMF e realizar as
benfeitorias necessárias na UMF.

XXVI Manter atualizados o inventário e o registro dos bens vinculados à
concessão.

XXVII. Permitir amplo e irrestrito acesso dos encarregados da fiscalização,
monitoramento, auditoria e representantes do órgão gestor da Unidade de
Conservação, a qualquer momento, às obras, aos equipamentos, às
operações florestais e às instalações da UMF, bem como à documentação
necessária para o exercício da fiscalização.

XXVIII. Implantar sistema de parcelas permanentes, conforme intensidade
estabelecida no edital de licitação e diretriz técnica do Serviço do
Florestal Brasileiro.

XXIX. Incluir no PMFS a localização e demarcar as Áreas de Reserva Absoluta,
as quais não poderão ser objeto de qualquer tipo de exploração
econômica, nos termos do art. 32 da Lei nº 11.284/2006.

XXX. Quando da eventual substituição do responsável técnico, apresentar ao
concedente a prova de inscrição ou registro do novo responsável no
Conselho Regional de Engenharia, Arquitetura e Agronomia (Crea) e o
documento que comprove seu vínculo profissional com o concessionário.

XXXI. Construir guarita de controle de entrada e saída de veículos e pessoas da
UME, conforme projeto arquitetônico aprovado pelo Serviço Florestal
Brasileiro e avalizado pelo órgão gestor da Unidade de Conservação.

XXXII. instalar sinalização informativa sobre a concessão florestal em áreas
suscetíveis a invasões.

XXXIII. Instalar sinalização informativa em áreas de especial interesse para a
conservação, proteção e pesquisas.

XXXIV. Definir normas de segurança para todas as atividades realizadas dentro da
UMF, a serem cumpridas por trabalhadores próprios, terceirizados ou
prestadores eventuais de serviços.

XXXV. Implantar sinalização de segurança nas estradas, conforme padrão oficial

=
Página 20 de 36
e de acordo com o plano de manejo da Flona Saracá-Taquera.

XXXVI. Bloquear o tráfego em estradas secundárias durante o período de
embargo.

XXXVII. Respeitar a legislação referente à proteção do patrimônio histórico e
arqueológico.
XXXVIII. Prever, na elaboração do PMFS, medidas para a identificação,
proteção e salvamento de artefatos arqueológicos que por ventura
forem localizados nas unidades de manejo florestal.

XXXIX. Respeitar o direito de acesso de comunidades locais para a coleta de
produtos florestais não madeireiros.

XL. Remover, por sua conta exclusiva, os equipamentos e bens que não
sejam objeto de reversão, quando da extinção deste contrato, na forma
prevista na Cláusula 11 deste contrato.

Cláusula 14 - DAS OBRIGAÇÕES DO CONCEDENTE.

O concedente obrigar-se-á a:

I Exercer a atividade normativa, o controle, a gestão e a fiscalização da
execução deste contrato.

IH. Disponibilizar, sem ônus para o concessionário, sistema de controle de cadeia
de custódia da produção de madeira em tora.

HI. Disponibilizar conferentes para o controle do trânsito de produtos na UMF.

IV. Realizar o controle financeiro e contábil do contrato e manter o
concessionário informado sobre sua execução.

V. Disponibilizar para o público as informações sobre o contrato de concessão
florestal, resguardando informações sigilosas do concessionário.

VI. Disponibilizar, sem ônus para o concessionário, sistemas e aplicativos
específicos para o processamento e a análise de dados de parcelas
permanentes de controle da produção.

VII. Mediar eventuais divergências entre o concessionário, produtores
independentes e comunidades locais relacionadas à execução do contrato.

VIII. Controlar o cumprimento das obrigações técnicas e financeiras fixadas neste
contrato.

IX. Cobrar e verificar o pagamento das obrigações contratuais.

Página 21 de 36

o sp.
X. Apoiar a melhoria da qualidade técnica das operações por meio do
monitoramento e treinamentos.

XI. Mediar conflitos entre o órgão gestor da Flona e o concessionário.

XIL Fixar e aplicar as penalidades administrativas e contratuais impostas ao
concessionário, sem prejuizo das atribuições dos órgãos do Sistema
Nacional do Meio Ambiente (SISNAMA) responsáveis pelo controle e
fiscalização ambiental.

XIII. Avaliar a necessidade de suspensão ou de extinção deste contrato, nos casos
nele previstos.

Subcláusula 14.1 — Responsabilidade pela gestão do contrato.

O SFB, nos termos do art. 55, I, da Lei nº 11.284/2006, é o responsável pela gestão
deste contrato.

Subcláusula 14.2 — Acesso à UMF para fiscalização e monitoramento das atividades.

Os órgãos responsáveis pela fiscalização da floresta pública ou pelo monitoramento das
atividades direta ou indiretamente objeto deste contrato terão livre acesso à UMF, a
qualquer tempo, inclusive sem aviso prévio.

I Quando em exercício do direito previsto nesta subcláusula, os servidores,
funcionários ou representantes do Serviço Florestal Brasileiro estarão
devidamente identificados.

I. A fiscalização por qualquer ente público não exime nem diminui as
responsabilidades do concessionário quanto à observação das regras previstas
neste contrato e na legislação brasileira.

Cláusula 15 - DOS PRAZOS PARA O INÍCIO DAS ATIVIDADES DO
CONCESSIONÁRIO.

Os prazos máximos para o concessionário iniciar as atividades relacionadas a este
contrato são os seguintes:

IL O PMES será protocolizado no órgão competente até 12 (doze) meses após a
assinatura deste contrato.

IH. O início das atividades de exploração de produtos acontecerá até 24 (vinte e
quatro) meses após a assinatura deste contrato.

a) quando o termo final desse prazo ocorrer durante o período de embargo

previsto na Subcláusula 5.2, o prazo para o início da atividade de
exploração será de 60 (sessenta dias) dias após o final do período de

Página 22 de 36
embargo;

b) os prazos definidos nos incisos I e II acima somente serão revistos
mediante comprovação por parte do concessionário e aprovação por
parte do SFB de que o atraso ocorreu em razão de caso fortuito ou
motivo de força maior;

c) considera-se, para fins deste contrato, como início das atividades de
exploração, a realização da derrubada e do arraste de toras de forma
contínua.

Cláusula 16 - DOS CUSTOS E RISCOS RELACIONADOS À EXECUÇÃO DO
CONTRATO.

O concessionário assumirá, sempre em caráter exclusivo, todos os custos e riscos
relacionados com as obrigações assumidas neste contrato e arcará com todos os
prejuízos causados diretamente ou por intermédio de terceiros, no período de vigência
deste contrato, sem direito a qualquer pagamento, reembolso ou indenização, caso a
exploração de recursos florestais seja insuficiente para a recuperação dos investimentos
realizados e o reembolso das despesas.

Cláusula 17 - DAS GARANTIAS FINANCEIRAS E SUAS MODALIDADES.

Para garantir o fiel cumprimento das obrigações contratualmente assumidas, o
adjudicatário prestará garantia contratual em valor equivalente a 60% do Valor de
Referencia do Contrato (VRC), de acordo com os seguintes percentuais e fases:

I Fase 1 — contratação: garantia prestada, equivalente a 30% da garantia, para a
assinatura do contrato, no valor de 138.613,31 (cento e trinta e oito mil,
seiscentos e treze reais e trinta e um centavos), na forma de seguro-garantia.

IM. Fase 2 — planejamento: a ser prestada em até 10 (dez) dias após a
homologação do Plano de Manejo Florestal Sustentável (PMFS) da UMF,
equivalente a 30% do valor da garantia, no valor de 138.613,31 (cento e trinta
e oito mil, seiscentos e treze reais e trinta e um centavos), na forma a ser
indicado pelo concessionário.

II. Fase 3 — operacionalização: a ser prestada em até 10 (dez) dias após a
aprovação do 2º (segundo) Plano Operativo Anual (POA), equivalente a 40%
do valor da garantia, no valor de 184.817,73 (cento e oitenta e quatro mil,
oitocentos e dezessete reais e setenta e três centavos), na forma a ser indicado
pelo concessionário.

Subcláusula 17.1 — Da composição da garantia.

São admitidas as seguintes modalidades de garantia:

Ea Página 23 de 36
17.11.

1TIZ,

17.1.3.

1714.

175.

17.1.6.

17;

17.1.8.

17.1,9.

17.1.10.

Caução em dinheiro.

Títulos da dívida pública emitidos sob forma escritural, mediante registro em
sistema centralizado de liquidação e de custódia autorizado pelo Banco
Central do Brasil, e avaliados pelos seus valores econômicos, conforme
definido pelo Ministério da Fazenda.

- Seguro-garantia.

Fiança bancária.

Outras admitidas em lei.

A prestação da garantia em cada fase poderá ser feita por meio das diferentes
modalidades previstas em lei, por um ou mais instrumentos.

O concessionário poderá optar por manter os valores das diferentes fases que
compõem a garantia em única ou distintas modalidades.

O concessionário pode, se preferir, compor o valor integral da garantia de uma
só vez.

Quando da participação de consórcio, qualquer das empresas componentes, de
acordo com o termo de constituição, poderá apresentar a garantia.

Não será aceita a garantia prestada por terceiros, ainda que parcial.

Os títulos da dívida pública serão aceitos por seu valor nominal, desde que
emitidos sob a forma escritural, mediante registro em sistema centralizado de
liquidação e de custódia autorizado pelo Banco Central do Brasil, e avaliados
pelos seus valores econômicos, conforme definido pelo Ministério da Fazenda,
considerando o disposto na Lei nº 10.179, de 6 de fevereiro de 2001.

17.1.6.1. Não serão aceitos como garantia válida os títulos da dívida pública
pendentes de condição ou termo, fora de seus prazos de validade ou
que estejam prescritos.

O seguro-garantia deverá ser emitido por instituição com registro na
Superintendência de Seguros Privados - SUSEP e ressegurado de acordo com a
legislação sobre este assunto, figurando como tomador o adjudicatário.

Para o seguro-garantia e fiança bancária, deverá figurar como beneficiário-
segurado o Serviço Florestal Brasileiro, CNPJ nº 37.115.375/0008-83.

O seguro-garantia e a fiança bancária serão expressamente vinculados ao edital
de licitação e ao contrato de concessão.

Deverão ser apresentados os títulos representativos originais das garantias ao
Serviço Florestal Brasileiro, para certificação do cumprimento da condição de

Página 24 de 36
assinatura do contrato. A custódia dos títulos é de responsabilidade do Serviço
Florestal Brasileiro.

17.1.11. A presença dos valores integrais da garantia constitui condição prévia para
manutenção plena dos direitos outorgados pelo contrato de concessão florestal.

Subcláusula 17.2 — Da atualização dos valores da garantia.

A atualização e a recomposição dos valores da garantia seguirão os termos da Resolução
SFB nº 06, de 06 de dezembro de 2011, ou outra norma que vier a substituí-la ou
reformá-la.

17.2.1. Os valores de cada fase de composição da garantia expressos neste contrato
serão reajustados pelo IPCA/IBGE de forma proporcional ao período
transcorrido entre a assinatura do contrato e a data da exigência da prestação da
garantia.

Subcláusula 17.3 — Da substituição da garantia.

O concessionário poderá trocar de modalidade de garantia mediante a autorização do
Serviço Florestal Brasileiro (SFB).

Subcláusula 17.4 — Do levantamento da garantia.

O levantamento da garantia seguirá os termos da Resolução SFB nº 06, de 06 de
dezembro de 2011, ou outra norma que vier a substituí-la ou reformá-la.

Subcláusula 17.5 — Da execução da garantia.

A execução da garantia deverá ser realizada no caso de rescisão contratual e poderá ser
efetuada nos casos de:

1. Ressarcimento de prejuízos a terceiros e ao erário ocasionados pela ação ou
omissão do concessionário no cumprimento do objeto do contrato, incluindo
danos à infraestrutura de órgãos governamentais e a bens reversíveis da
concessão.

II. Inadimplemento das obrigações financeiras contratuais, incluindo os custos
do Edital.

III. Condenação do concedente por razão de atos da responsabilidade do
concessionário na execução do contrato.

17.5.1. Para garantia estabelecida de forma separada por fases ou por meio de

diferentes modalidades, a execução poderá incidir sobre uma ou mais fases ou
modalidades, de acordo com os valores a serem ressarcidos. Es

Página 25 de 36

e
17.5.2. A execução da garantia, quando couber, será precedida de processo
administrativo, que irá qualificar e quantificar o dano c os montantes devidos,
permitindo ao concessionário direito ao contraditório e a ampla defesa.

17.5.3. A execução poderá ser total ou parcial, dependendo da modalidade de garantia
adotada, dos danos a serem reparados e dos valores devidos.

17.5.4. Em caso de rescisão contratual a execução será integral independente das fases
e modalidades empregadas.

17.5.5. Se o valor da garantia for insuficiente para a cobertura dos eventos listados,
permanecerá o concessionário responsável pelo valor remanescente.

Cláusula 18 - DAS BENFEITORIAS.

As benfeitorias permanentes reverterão sem ônus ao titular da área ao fim do contrato de
concessão.

Subcláusula 18.1 — Indenização por benfeitorias de interesse público.

As benfeitorias permanentes realizadas pelo concessionário poderão ser descontadas dos
valores devidos ao concedente, desde que presente o interesse público e sua realização
tenha sido autorizada prévia e formalmente pelo SFB.

I Não serão indenizadas quaisquer benfeitorias que sejam decorrentes de
obrigação contratual assumida pelo concessionário ou que gerem direito a
bonificação.

Cláusula 19 — DA RESPONSABILIDADE PELOS DANOS E RISCOS
RELACIONADOS A EXECUÇÃO DO CONTRATO.

O concessionário será o único responsável civilmente pelos seus atos, os de seus
prepostos e subcontratados, bem como pela reparação de danos excedentes aos previstos
no contrato e na execução do PMFS, independentemente da existência de culpa. Deverá,
ainda, ressarcir a União dos ônus que esta venha a ter em consequência de eventuais
demandas motivadas por atos de sua responsabilidade.

Subcláusula 19.1 — Reparação de danos e prejuízos.

O concessionário é obrigado a reparar todos os danos e prejuízos originados por sua
ação ou omissão ao meio ambiente, à União ou a terceiros e ainda a indenizar a União
por toda e qualquer ação, recurso, demanda ou impugnação judiciais, juízo arbitral,
auditoria, inspeção, investigação ou controvérsia, indenizações, compensações,
punições, multas ou penalidades de qualquer natureza relacionados ou decorrentes
desses danos e prejuízos.

Página 26 de 36
Cláusula 20 - DAS SANÇÕES ADMINISTRATIVAS.

A aplicação das sanções será precedida de processo administrativo específico por meio
do qual o concessionário poderá exercer seus direitos à ampla defesa e ao contraditório.
Antes da abertura de processo administrativo, o SFB poderá solicitar esclarecimentos.

Subcláusula 20.1 — No caso de descumprimento, por parte do concessionário, das
obrigações estabelecidas neste contrato, aplicar-se-lão as seguintes sanções
administrativas, sem prejuízo das responsabilidades cível e criminal:

1 | Advertência formal por escrito, com o estabelecimento de novo prazo para o
cumprimento das obrigações contratuais pendentes.

IH. Multa de até 10% (dez por cento) sobre o valor de referência deste contrato.

II. Suspensão temporária da execução do contrato até o cumprimento da
cláusula,

IV. Extinção do contrato.

V. Suspensão temporária de participação em licitação e impedimento de
contratar com a Administração por prazo não superior a 2 (dois) anos.

VI. Declaração de inidoneidade para licitar ou contratar com a Administração
Pública enquanto perdurarem os motivos determinantes da punição ou até que
seja promovida a reabilitação, na forma da lei.

Subcláusula 20.2 — As sanções poderão ser aplicadas de forma independente ou
cumulativa.

Subcláusula 20.3 — O não atendimento, pelo concessionário, das solicitações,
notificações e determinações da fiscalização do órgão ambiental e do monitoramento do
SFB implicarão a aplicação das penalidades previstas neste contrato e nas normas
citadas.

Subcláusula 20.4 — O valor das multas aplicadas ao concessionário e não recolhido será
descontado da garantia, nas formas previstas neste contrato e, se não for suficiente, a
diferença será cobrada na forma da legislação em vigor.

Cláusula 21 - DA SUSPENSÃO SUMÁRIA DAS ATIVIDADES.

Em caso de descumprimento dos critérios técnicos, verificação de danos ambientais,
ausência de manutenção da infraestrutura viária, condições trabalhistas inadequadas,
ausência de controle de cadeia de custódia da produção e não pagamento dos preços
florestais, o Serviço Florestal Brasileiro poderá determinar a imediata suspensão da

E

Página 27 de 36

&

execução das atividades desenvolvidas em desacordo com o contrato de concessão e a

correção

das irregularidades identificadas, nos termos do art. 30, $ 2º, da Lei

11.284/2006.

1.

A suspensão de que trata esta cláusula não isenta o concessionário do
cumprimento das demais obrigações contratuais.

Cláusula 22 — DAS CONDIÇÕES DE EXTINÇÃO DO CONTRATO DE
CONCESSÃO.

Extingue-se a concessão florestal por qualquer das seguintes causas:

a

H.

HI.

VI.

Esgotamento do prazo contratual.
Rescisão.

Anulação.

. Falência ou extinção do concessionário e falecimento ou incapacidade do

titular, no caso de empresa individual.

Desistência e devolução, por opção do concessionário, do objeto da
concessão.

Transferência do controle societário do concessionário sem prévia anuência
do poder concedente.

Subcláusula 22.1 — Consequências da extinção do contrato.

Extinta a concessão, retornam ao titular da floresta pública todos os bens reversíveis,
direitos e privilégios transferidos ao concessionário.

k

H.

HI.

A extinção da concessão florestal autoriza, independentemente de notificação
prévia, a ocupação das instalações e a utilização, pelo titular da floresta
pública, de todos os bens reversíveis.

A extinção da concessão pelas causas previstas nos itens II, IV e V da
Cláusula 22 autoriza o poder concedente a executar as garantias contratuais,
sem prejuizo da responsabilidade civil por danos ambientais previstos em lei.

A devolução de áreas não implicará ônus ao poder concedente nem conferirá
ao concessionário qualquer direito a indenização pelos bens reversíveis, os
quais passarão à propriedade do poder concedente.

. Em qualquer caso de extinção da concessão, o concessionário fará, por sua

conta exclusiva, a remoção dos equipamentos e bens que não sejam objeto de
reversão, em até 90 (noventa) dias, ficando obrigado a reparar ou indenizar os
danos decorrentes de suas atividades e praticar os atos de recuperação

db Página 28 de 36
ambiental determinados pelos órgãos competentes, sob pena de sofrer as
sanções estabelecidas neste contrato, além de indenizar os custos da remoção
para o SFB.

Subcláusula 22.2 — Rescisão do contrato pelo poder concedente.

A inexecução total ou parcial do contrato acarretará, a critério do poder concedente, a
rescisão da concessão, a aplicação das sanções contratuais e a execução das garantias,
sem prejuízo da responsabilidade civil por danos ambientais prevista em lei,
resguardado o direito de defesa e contraditório.

I A rescisão da concessão poderá ser efetuada unilateralmente pelo poder
concedente quando:

a) o concessionário descumprir cláusulas contratuais ou disposições legais
e regulamentares concernentes à concessão;

b) o concessionário descumprir o PMFS, de forma que afete elementos
essenciais de proteção do meio ambiente e a sustentabilidade da
atividade;

e) o concessionário paralisar a execução do PMFS por prazo maior que
dois anos, ressalvadas as hipóteses decorrentes de caso fortuito ou força
maior ou as que, com anuência do órgão gestor, visem à proteção
ambiental;

d) o concessionário descumprir, total ou parcialmente, a obrigação de
pagamento dos preços florestais;

e) o concessionário perder as condições econômicas, técnicas ou
operacionais para manter a regular execução do PMES;

f) o concessionário não cumprir as penalidades impostas por infrações,
nos devidos prazos;

g) o concessionário não atender a notificação do Serviço Florestal
Brasileiro para regularizar o exercício de suas atividades;

h) o concessionário for condenado em sentença transitada em julgado por
crime contra o meio ambiente ou a ordem tributária, ou por crime
previdenciário;

i) o concessionário submeter trabalhadores a condições degradantes de
trabalho ou análogas à de escravo ou explorar o trabalho infantil;

j) ocorrer fato superveniente de relevante interesse público que justifique
a rescisão, mediante lei autorizativa específica, com indenização de
investimentos vinculados aos bens reversíveis que tenham sido

realizados e ainda não amortizados; Ge
o al Página 29 de 36

O)
IL.

na.

k) houver a transferência do controle societário do concessionário sem
prévia anuência do poder concedente.

Rescindido este contrato pelo poder concedente, por descumprimento de
cláusulas contratuais ou disposições legais e regulamentares por parte do
concessionário, em especial as constantes do art. 78, incisos Ia XIL e XVII,
da Lei nº 8.666/1993, este responderá por perdas e danos decorrentes de seu
inadimplemento, arcando com todas as indenizações, na forma da lei.

Rescindido o contrato de concessão florestal, não resultará para o órgão
gestor qualquer espécie de responsabilidade em relação aos encargos, ônus,
obrigações ou compromissos com terceiros ou com empregados do
concessionário.

Subcláusula 22.3 — Processo administrativo para rescisão contratual.

A rescisão do contrato de concessão florestal será precedida de processo administrativo,
assegurado o direito de ampla defesa.

1

1.

Será instaurado processo administrativo de inadimplência somente após a
notificação do concessionário e a fixação de prazo para correção das falhas e
transgressões apontadas.

Instaurado o processo administrativo e comprovada a inadimplência, a
rescisão será efetuada por ato do poder concedente, sem prejuízo da aplicação
das sanções contratuais, da execução das garantias e da responsabilidade civil
por danos ambientais e das sanções penais e administrativas.

Subcláusula 22.4 — Rescisão por iniciativa do concessionário.

O contrato de concessão florestal poderá ser rescindido por iniciativa do concessionário,
caso venha a ocorrer o descumprimento das normas contratuais pelo poder concedente,
somente mediante ação judicial especialmente intentada para esse fim, conforme
previsto no art. 47 da Lei nº 11.284/2006.

Subcláusula 22.5 — Desistência.

A desistência é condicionada à aceitação expressa do poder concedente e dependerá de
avaliação prévia do órgão competente para determinar o cumprimento ou não do PMES.
O desistente deve assumir o custo dessa avaliação e, conforme o caso, as obrigações
emergentes.

1.

A desistência não desonerará o concessionário de suas obrigações com
terceiros.

Página 30 de 36
Cláusula 23 - DA GESTÃO E SOLUÇÃO DOS CONFLITOS SOCIAIS.

O concessionário indicará um responsável para identificar e receber eventuais demandas
e reclamações que envolvam a UMF objeto do presente contrato ou relacionadas direta
ou indiretamente à execução do contrato, garantindo aos interessados o recebimento,
análise e posicionamento em relação às demandas.

I O SFB será informado sobre todo o processo de negociação e acordo.

Il. Em caso de conflitos que comprometam a continuidade do contrato ou algum
direito básico de comunidades locais, o SFB irá mediar a busca por
entendimento.

Cláusula 24 - DO INÍCIO DAS OPERAÇÕES FLORESTAIS.
O início das operações florestais está condicionado ao cumprimento dos seguintes itens:

I Aprovação do PMFS.

II. Aprovação do POA e emissão da primeira Autorização de Exploração
(Autex).

TI. Construção de posto de controle na entrada da UMF de acordo com planta
fornecida pelo Serviço Florestal Brasileiro e sua dotação com:

a) energia elétrica;
b) portões de controle;
c) equipamentos de comunicação;
d) sistema de acesso a internet;
e) equipamentos de informática;
f) “instalação do sistema de controle da cadeia de custódia.
TV. Estruturação de sistema de controle da cadeia de custódia.
Cláusula 25 - DAS DIVERGÊNCIAS NA INTERPRETAÇÃO E APLICAÇÃO
DO CONTRATO.
Nos casos de divergências na interpretação e na aplicação dos contratos de concessão
florestal, o concessionário poderá encaminhar a questão, por escrito, ao Serviço

Florestal Brasileiro, que se manifestará em até 15 (quinze) dias úteis.

I O prazo de manifestação poderá ser prorrogado por igual período, desde que

Justificadamente.

Página 31 de 36

Go
Cláusula 26 - DAS AUDITORIAS FLORESTAIS.

As UMES serão submetidas a auditorias florestais, de caráter independente, em prazos
não superiores a três anos a partir da assinatura do contrato.

Subcláusula 26.1 — Entidades de auditoria.

As auditorias serão conduzidas por entidades reconhecidas pelo Serviço Florestal
Brasileiro, nos termos do art. 3º, XI, da Lei nº 11.284/2006.

Subcláusula 26.2 — Custos da auditoria.

O concessionário pagará os custos da auditoria mediante a contratação direta da
entidade auditora reconhecida pelo SFB, nos termos do art. 3º, XI, da Lei nº
11.284/2006.

IL Em observância ao disposto no artigo 59, III, do Decreto 6.063/2007, o
desconto concedido ao concessionário será de 80% (oitenta por cento) do
valor pago pelo concessionário à auditoria florestal.

IL Esse valor será compensado no valor do preço a ser pago pelo concessionário
e dependerá de autorização prévia do SFB.

Cláusula 27 — DO SISTEMA DE MONITORAMENTO DA CADEIA DE
CUSTÓDIA.

O concessionário adotará, desde o início da execução do PMFS, Sistema de Cadeia de
Custódia que permita a identificação individual da origem de cada tora produzida no
PMES em qualquer etapa, desde a floresta até o processamento, de acordo com a
Resolução SFB nº 06, de 07 de outubro de 2010, ou norma que vier a substituí-la.
Cláusula 28 - DOS CONTRATOS DE FINANCIAMENTO.

O concessionário poderá oferecer em garantia, em contrato de financiamento, os direitos
emergentes da concessão, nos termos do art. 29 da Lei nº 11.284/2006.

Subcláusula 28.1 — Responsabilidade do Serviço Florestal Brasileiro.

O SFB não possui responsabilidade com relação ao contrato de financiamento firmado
nesses moldes.

Cláusula 29 - DA COMPATIBILIZAÇÃO COM OUTRAS ATIVIDADES.

Todas as normas sobre a compatibilização entre as atividades dos concessionários

florestal e minerário estão no Anexo 5 deste contrato (Anexo 9 do Edital de Licitação).
O concessionário florestal incorporará ao seu PMES e planos operativos anuais ações e

Página 32 de 36
atividades que visem à compatibilização da atividade de manejo florestal com a
atividade de mineração, com ênfase nos seguintes aspectos:

I O concessionário respeitará as condicionantes e recomendações do
licenciamento ambiental da empresa mineradora, no que lhe for pertinente.

IL O concessionário incorporará em seu planejamento logístico aspectos
relacionados ao dimensionamento, compartilhamento de estradas e segurança
no transporte de pessoas e cargas.

II. O concessionário incorporará em seu macroplanejamento a sincronização das
atividades de manejo florestal com o plano de lavra da mineradora.

IV. A utilização da infraestrutura de uso comum da Flona seguirá estritamente o
PMUC.

Subcláusula 29.1 — Do acesso da mineradora à UMF.

O concessionário permitirá o acesso da empresa mineradora à UMF para fins de
pesquisa, levantamento e estudos relativos à prospecção mineral, desde que
devidamente autorizada pelo órgão competente e informado com pelo menos 6 meses de
antecedência, conforme o Anexo 5 deste contrato (Anexo 9 do Edital de Licitação).

I Também será garantido o acesso da empresa mineradora na UMF para
realização de estudos e pesquisas relativas ao processo de licenciamento
ambiental de suas atividades.

Subcláusula 29.2 — Desocupação de áreas que serão objeto de exploração mineral,

Nos platôs incluídos no plano de lavra da empresa mineradora, identificados no mapa
do Anexo 5 deste contrato (Anexo 9 do Edital de Licitação), as atividades de manejo
florestal serão suspensas e a área desocupada no período de até 90 (noventa) dias a
partir de comunicação por parte da concessionária de mineração da intenção de iniciar
as atividades na área, desde que devidamente acompanhada da Licença de Instalação
(LI), conforme o Anexo 5 deste contrato (Anexo 9 do Edital de Licitação).

I | Este prazo pode ser alterado mediante acordo entre as partes.

IL. Qualquer recebimento, por parte do concessionário florestal, de comunicação
do concessionário de mineração com intenção de iniciar atividades deve ser
informado ao SFB em cinco dias úteis.

Subcláusula 29.3 — Da compatibilização com a atividade mineral.

As operações florestais serão compatibilizadas com as atividades minerais nos termos
do Anexo 5 deste contrato (Anexo 9 do Edital de Licitação).

£=.

Página 33 de 3

Z
I O concessionário florestal submeterá ao órgão licenciador reformulações
periódicas do PMFS com a exclusão das áreas licenciadas para a instalação da
atividade de lavra mineral.

IL. O concessionário irá elaborar um plano de compatibilização operacional da

atividade florestal com a atividade mineral, de acordo com roteiro mínimo a
ser definido pelo SFB.

Cláusula 30 - DO REEQUILÍBRIO ECONÔMICO-FINANCEIRO DO
CONTRATO.

Este contrato prevê o restabelecimento de seu equilíbrio econômico-financeiro nos
casos previstos na Lei nº 8.666/1993 e pela redução da área da UMF, nos seguintes

termos:

L Avaliação do impacto econômico da redução da área da UMF no reequilíbrio
econômico-financeiro do contrato.

IL Repactuação dos parâmetros e obrigações do equilíbrio econômico-financeiro
do contrato.
Subcláusula 30.1 — Da infraestrutura viária.

A abertura, construção e manutenção de estradas seguirão as diretrizes técnicas
estabelecidas pelo SFB.

IL O concessionário é responsável pela manutenção das boas condições de
trafegabilidade nas estradas utilizadas para o transporte de sua produção,
localizadas dentro do limite da Flona Saracá-Taquera.

I. A não observância do item anterior implicará a aplicação das sanções
contratuais previstas na Cláusula 21 deste contrato.

Cláusula 31 - DAS PARCELAS PERMANENTES.

Compete ao concessionário instalar, manter, medir e processar as informações das
parcelas permanentes, conforme diretriz técnica do SFB.

L Este contrato prevê a instalação de 200 parcelas de 0,25 hectares cada.

Cláusula 32 - DO PATRIMÔNIO HISTÓRICO E CULTURAL.

A descoberta de quaisquer elementos de interesse arqueológico ou pré-histórico,
histórico, artístico ou numismático será imediatamente comunicada, pelo
concessionário, ao Instituto do Patrimônio Histórico e Cultural Nacional, ao ICMBio e
ao SFB.

Página 34 de 36
IL O concessionário é responsável pela conservação provisória da coisa
descoberta, a qual deve ser acondicionada e entregue ao chefe da Unidade de
Conservação.

Cláusula 33 - DA PUBLICAÇÃO.

O SFB publicará no Diário Oficial da União o extrato deste contrato, de acordo com o
parágrafo único do art. 61 da Lei nº 8.666/1993, ocorrendo a despesa às suas expensas.
Cláusula 34 - DO FORO.

Fica eleito o Foro da Justiça Federal, Seção Judiciária do Distrito Federal, para dirimir
litígios oriundos deste contrato, com renúncia expressa das partes a outros, por mais
privilegiados que sejam.

Cláusula 35 - DA VIGÊNCIA DO CONTRATO.

Este contrato entra em vigor na data de sua assinatura, com vigência 40 (quarenta) anos,
sem direito a renovação.

E, por estarem de pleno acordo, assinam o presente instrumento contratual em três vias
de igual teor e forma, para um só efeito.

Brasília/DF, 25 de

Marcus Vinicius da Silva Alves Leônidas Emesto de Souza

CPF/MF nº 308.107.281-6 CPF/MF nº 057.426.412-49
RG nº 636.150 SSP/DF OAB nº4176
fo” Esdras Heli de Souza

CPF/MF nº 176.155.269-49
RG nº 1.064.807/SSP-PR

Testemunhas:

Fls E Césa. Che bs Ho esata

CPF: SL. 1GG 2064-295
RG: 1.GEY. EIS sSP(VF

q65 150 59] -04
RG: 2085 207 sse- DF

Página 35 de 36
Lista de Anexos

Anexo 1 — Relação das Unidades de Manejo Florestal (UMFSs).

Anexo 2 — Objeto da Concessão Florestal.

Anexo 3 — Orientações para Demarcação das Unidades de Manejo Florestal.

Anexo 4 — Fichas de parametrização de indicadores para fins de classificação e
bonificação no lote de concessão florestal.

Anexo 5 — Compatibilização com as atividades de mineração.

Página 36 de 36
ANEXO 1

RELAÇÃO DAS UNIDADES DE MANEJO FLORESTAL (UMES)

A licitação para concessão em floresta pública será realizada em um lote
contendo duas Unidades de Manejo Florestal (UMFs), localizadas na Floresta Nacional
(Flona) Saracá-Taquera, devidamente incluídas no Cadastro Nacional de Florestas
Públicas e no Plano Anual de Outorga Florestal (PAOF) 2011.

As delimitações das UMFs foram feitas com base nas cartas planialtimétricas
MI-418 e MI-419, editoradas pela Diretoria do Serviço Geográfico do Exército
Brasileiro (DSG-EB) na escala 1:100.000, adequando-se somente então a escalas iguais
ou menores.

As áreas e os perímetros calculados são planos e não consideram o fator
topográfico, portanto são passiveis de mudança após a demarcação das UMFs e podem
oscilar quando calculados em sistemas de informação geográfica.

São objetos da concessão florestal as seguintes UMFS:

Unidade de Manejo Florestal (UMF) Area (em hectares)

UMF IA 26.898

4.

Contrato de Concessão Florestal nº 01/2014 — Anexo 1 — Página 1 de 10
OL 2P 7 euiBea —1 OX2UV — pTOZ/IO «U [EISSIOLG OESSSU09 SP O1NUO))

—

SjuBIquiy OI asas Oda

op ouaIs|ulN “E

eyesbopiy ——
esonbej posses ap yNOTS (TT

Or3NvIN 30 SIavalNn

| VHINDVI-VIVAVS 30 TVNOIIVN VISINOTA

*esonbe |-PorieS 9P [EUODEN 2)SS10L EU [850105] OfoUE 9p sopeprun sep edemg
OE 9P E pulga | OXoUY = pIOT/1O aU JerSeNOIg OESsaou0) ap orennoo

(op5naan map sodp jpuoBnod ap aasnín ap jaasssod oamosap jpuouaus)

4OZ - 000 001:1 Wjesea - vrvosa
600Z - 848 - Seojand SErsa)OL3 Sep JeuoSEN OnsEpeo
:sopep sop auos

msonbe poeres epyNO TA |]
viam ET

epens —

evesborp ——

VI TVLSINOTI OFINVIN 30 JOVAINN
VEINOVI-VIVEVS 30 TYNOIIVN VISINOTI
DOOOSS
OABLIISAÇ [ELIOUIN 2 EdeIN

vI [e3S2101] ofoue 9p apepiun
UMF IA

Área (em ha): 26.897,96
Perímetro (em km): 138,18
Município: Terra Santa e Oriximiná/PA

Os limites da UMF IA são descritos a partir das cartas planialtimétricas MI 418 e MI
419, escala 1:100.000, da Diretoria do Serviço Geográfico do Exército Brasileiro (DSG-
EB). Inicia-se a descrição deste perímetro no marco M-101, de coordenadas N
9.810.335,80 e E 554.102,70, situado na nascente de um igarapé sem denominação;
deste segue por uma linha reta, com azimute de 146º12'22” e distância de 920,53 m, até
o marco M-102, de coordenadas N 9.809.570,80 e E 554.614,70, situado às margens do
igarapé Araticum; deste segue a jusante, pela margem direita do referido igarapé, por
uma distância de 8.040,39 m, até o vértice V-101 de coordenadas N 9.804.336,10 e E
555.453,60, localizado na confluência com um tributário sem denominação; deste segue
a montante, pela margem esquerda do referido tributário, por uma distância de 1.122,03
m até o marco M-103, de coordenadas N 9.803.826,60 e E 554.497,00; deste segue por
uma linha reta, com azimute de 279º40'59” e distância de 3.956,90 m, até o marco M-
104, de coordenadas UTM N 9.804.492,57 e E 550.593,91, situado junto à nascente de
um igarapé sem denominação; deste segue a jusante, pela margem direita do referido
igarapé, por uma distância de 4.067,03 m, até o marco M-105, de coordenadas N
9.800.627,90 e E 550.026,60; deste segue por uma linha reta, com azimute de
119º45'33” e distância de 3.110,30m, até o marco M-106, de coordenadas N
9.799.084,10 e E 552.726,70, situado às margens de um igarapé sem denominação;
deste segue a jusante, pela margem direita do referido igarapé, por 826,72 m, até o
vértice V-102 de coordenadas N 9.798.413,10 e E 552.264,60, localizado na
confluência com um tributário sem denominação; deste segue a montante, pela margem
esquerda do referido tributário, por uma distância de 2.359,33 m, até o marco M-107, de
coordenadas N 9.798.098,00 e E 554.237,60, situado na nascente do referido tributário;
deste segue por uma linha reta, com azimute de 47º12'33” e distância de 3.111,44 m,
até o marco M-108, de coordenadas N 9.800.217,87 e E 556.521,12, situado próximo à
cabeceira de um igarapé sem denominação; deste segue por uma linha reta, com azimute
de 135º33'10” e distância de 2.909,17 m, até o marco M-109, de coordenadas N
9.798.134,89 e E 558.558,41; deste segue por uma linha reta, com azimute de
91º46'44” e distância de 1.351,65 m, até o marco M-110, de coordenadas N
9.798.092,95 e E 559.909,00, situado a aproximadamente 100 metros do eixo da
estrada que liga a cidade de Terra Santa à vila de Porto de Trombetas; deste segue
acompanhando a margem leste da referida estrada distando 100 metros do seu eixo em
direção ao norte, rumo à Porto Trombetas por uma distância de 1.874,08 m, até o marco
M-111, de coordenadas UTM N 9.799.894,37 e E 560.231,90, localizado a
aproximadamente 100 metros do eixo da estrada; deste segue por uma linha reta, com
azimute de 309º38'39” e distância de 2.405,44 m, até o marco M-112, de coordenadas
UTM N 9.801.428,96 e E 558.379,82; deste segue por uma linha reta, com azimute de
289º18'28” e distância de 2.734,74 m, até o marco M-113, de coordenadas UTM N
9.802.333,31 e E 555.798,54, situado na nascente de um afluente do igarapé Araticum;
deste segue a jusante, pela margem direita do referido igarapé, por uma distância de
1.723,46 m, até o vértice V-103, de coordenadas N 9.803.792,81 e E 556.619,47;
localizado na confluência deste afluente com o igarapé Araticum; deste segue a jusante,
pela margem direita do igarapé Araticum, por uma distância de 3.373,50 m, até o marco

Contrato de Concessão Florestal nº 01/2014 — Anexo |- Página 4 de 10
M-114, de coordenadas N 9.802.579,88 e E 559.640,89, localizado à margem do
igarapé Araticum e cerca de 100 m do eixo da estrada que liga a cidade de Terra Santa à
vila de Porto Trombetas; deste segue por uma linha reta, com azimute de 177º0'46” e
distância de 1.487,99 m, até o marco M-115, de coordenadas N 9.801.094,33 e E
559.718,41, localizado cerca de 100 m do eixo da estrada que liga a cidade de Terra
Santa à vila de Porto Trombetas; deste segue por uma linha reta, com azimute de
89º51"43” e distância de 3.261,01 m, até o marco M-116, de coordenadas N
9.801.102,19 e E 562.979,17; deste segue por uma linha reta, com azimute 179º57"60”
e distância de 3.714,00 m, até o marco M-117, de coordenadas N 9.797.387,67 e E
562.981,34; deste segue por uma linha reta, com azimute de 270º8'40” e distância de
3.350,01 m, até o marco M-118, de coordenadas N 9.797.396,12 e E 559.630,69,
localizado cerca de 100 m do eixo da estrada que liga a cidade de Terra Santa à vila de
Porto Trombetas; deste segue acompanhando a margem oeste da referida estrada,
distando 100 m do seu eixo em direção ao sul, rumo à Terra Santa, por uma distância de
2.138,99 m, até o marco M-119, de coordenadas UTM N 9.795.349,13 e E 559.791,19,
localizado a aproximadamente 100 m do eixo da estrada; deste segue por uma linha
reta, com azimute de 273º8'34” e distância de 7.800,75 m, até o marco M-120, de
coordenadas N 9.795.776,80 e E 552.002,20, situado junto à nascente de um igarapé
sem denominação; deste segue a jusante, pela margem direita do referido igarapé, por
1.961,93 m, até o marco M-121, de coordenadas N 9.796.348,30 e E 550.225,70,
situado às margens de um igarapé sem denominação; deste segue por uma linha reta,
com azimute de 286º50'51” e distância de 4.715,49 m, até o marco M-122 de
coordenadas N 9.797.714,70 e E 545.713,50, localizado junto a um igarapé sem
denominação; deste segue por uma linha reta, com azimute de 321º29"13” e distância
de 4.815,17 m, até o marco M-123, de coordenadas N 9.801.482,77 e E 542.714,84,
situado às margens do igarapé do Jamari; deste segue a montante, pela margem
esquerda do referido igarapé, confrontando com a UNIDADE DE MANEJO
FLORESTAL 1B (UMF-1B), por uma distância de 10.048,88 m, até o vértice V-104, de
coordenadas N 9.809.922,30 e E 539.465,20, localizado na confluência do igarapé do
Jamari com um afluente sem denominação; deste segue a montante, pela margem
esquerda do referido afluente, confrontando com a UNIDADE DE MANEJO
FLORESTAL 1B (UMF-1B), por uma distância de 11.948,25 m, até o vértice V-105, de
coordenadas N 9.813.488,40 e E 531.102,90, localizado na confluência deste curso
d'água com um afluente sem denominação; deste segue a montante, pela margem
esquerda do referido afluente, por uma distância de 1.968,26 m, até o marco M-124, de
coordenadas N 9.815.407,20 e E 532.664,90, situado próximo à cabeceira de um
igarapé; deste segue por uma linha reta, com azimute de 81º27"18” e distância de
1.605,83 m, até o marco M-125, de coordenadas N 9.815.645,80 e E 534.252,90,
situado próximo à cabeceira de um igarapé; deste segue a jusante, pela margem direita
de um igarapé sem denominação, por uma distância de 1.120,05 m, até o vértice V-106,
de coordenadas N 9.815.844,30 e E 535.195,30, localizado na confluência do referido
igarapé com outro sem denominação; deste segue a montante, pela margem esquerda
deste outro igarapé sem denominação, por uma distância de 2.681,91 m, até o marco M-
126, de coordenadas N 9.816.261,60 e E 537.275,70, situado junto à cabeceira do
referido igarapé; deste segue por uma linha reta, com azimute de 140º4'44” e distância
de 1.885,35 m, até o marco M-127, de coordenadas N 9.814.644,20 e E 538.244,50,
situado próximo à cabeceira de um afluente do igarapé do Jamari; deste segue a jusante,
pela margem direita do referido afluente, por uma distância de 2.686,62 m, até o vértice
V-107, de coordenadas planas N 9.812.541,90 e E 539.799,20, localizado na
confluência com o igarapé do Jamari; deste segue a montante, pela margem esquerda do

Contrato de Concessão Florestal nº 01/2014 — Sde 10
igarapé do Jamari, por uma distância de 2.821,13 m, até o vértice V-108, de
coordenadas N 9.814.777,90 e E 540.988,30, localizado na confluência com um
afluente sem denominação; deste segue a montante, pela margem esquerda do referido
afluente, por uma distância de 2.318,94 m, até o marco M-128, de coordenadas N
9.815.742,70 e E 543.053,00, situado na cabeceira do referido igarapé; deste segue por
uma linha reta, com azimute de 111º0'33” e distância de 6.298,30 m, até o marco M-
129 de coordenadas N 9.813.485,70 e E 548.929,80, situado próximo à cabeceira de um
igarapé sem denominação; deste segue em linha reta, com azimute de 68º56'37” e
distância de 1.049,08 m, até o marco M-130, de coordenadas N 9.813.862,80 e E
549.909,30, situado na nascente de um igarapé sem denominação; deste segue a jusante,
pela margem direita do referido igarapé, por 960,06 m, até o vértice V-109, de
coordenadas N 9.816.820,60 e E 550.799,00, localizado na confluência deste com outro
igarapé sem denominação; deste segue a jusante, pela margem direita do referido
igarapé, por 3.426,98 m, até o vértice V-110, de coordenadas N 9.816.819,10 e E
551.754,80, localizado na confluência deste com o igarapé Saracá; deste segue a
jusante, pela margem direita do igarapé Saracá, por uma distância de 2.438,01 m, até o
vértice V-111, de coordenadas N 9.817.328,80 e E 554.106,50, localizado na
confluência do igarapé Saracá com um tributário sem denominação; deste segue a
montante, pela margem esquerda do referido tributário, até o marco M-101, de
coordenadas N 9.810.335,80 e E 554.102,70, ponto inicial desta descrição, fechando
assim o perímetro de 138.187,76 m com área de 26.897,96 ha. Todas as coordenadas
aqui descritas encontram-se representadas no Sistema UTM (Universal Transversa de
Mercator), referenciadas ao Meridiano Central -57/WGr (fuso 21, hemisfério sul),
tendo como o Datum o SIRGAS 2000 (Sistema Geocêntrico de Referência para as
Américas). Todos os azimutes e distâncias, áreas e perímetros foram calculados no
plano de projeção UTM.

Contrato de Concessão Florestal nº 01/2014 — Anexo I- Página 6 de 10
OL 9P L vtBya 1 OX9UV = p10Z/10 (4 IeISaNO|A 08529009 ap orenuoo

(on3n24nwap sodp ppuoSmgod ap azsnfn ap jaaissnd oaguosop jpuowow)

oogors [ne] 0000cs

ovemuswms
esto Odunss

musquiy ore Es T 7 ———+rh
A 000077:
OP opa ê
= y 4 SITALNVOOOCSVONIS
H02 - 000/0044 18053 - vWN/DSG

600% - HAS - SENNA SENSSIOL SEP jevojoe|y ONSEpe)
:sopep sop ajuoj

tsonbey pocos opyno Ta [1]
PA |

84 VLSIHOTA OraNvIN 3a 3avaiNn

VMINDVI-VIVAVS 30 IVNOIVN VISINO TA

dogors ooooes

OA [ELOI 9 EdeW
HT [8381017 Ofaue 9p opepiun
UMF 1B

Área (em ha): 59.408,34
Perímetro (em km): 155,07
Município: Terra Santa e Faro/PA

Os limites da UMF 1B são descritos a partir da Carta Planialtimétrica MI 418, escala
1:100.000, da Diretoria do Serviço Geográfico do Exército Brasileiro (DSG-EB). Inicia-
se a descrição deste perímetro no marco M-201, de coordenadas N 9.802.402,00 e E
541.682,60, situado às margens do referido afluente; deste segue por uma linha reta,
com azimute de 175º32'20” e distância de 3.284,91 m, até o marco M-202 de
coordenadas N 9.799.126,69 e E 541.938,13, situado às margens de um igarapé sem
denominação; deste segue a montante, pela margem esquerda do referido igarapé, por
uma distância de 3.724,50 m, até o marco M-203, de coordenadas N 9.799.697,60 e E
538.375,70, localizado na nascente do referido igarapé; deste segue por uma linha reta,
com azimute de 258º2'47” e distância de 2.447,37 m, até o marco M-204, de
coordenadas N 9.799.190,70 e E 535.981,40, situado junto à nascente de um igarapé
sem denominação; deste segue a jusante, pela margem direita do referido igarapé, por
uma distância de 7.916,27 m, até o vértice V-201, de coordenadas N 9.806.638,30 e E
541.589,90 localizado na confluência deste igarapé com um afluente sem denominação;
deste segue a montante, pela margem esquerda do referido afluente, por uma distância
de 2.417,32 m, até o marco M-205, de coordenadas N 9.791.769,20 e E 532.646,70,
situado na nascente do referido afluente; deste segue por uma linha reta, com azimute de
275º51'32” e distância de 2.015,13 m, até o marco M-206, de coordenadas N
9.791.974,90 e E 530.642,10, situado junto à nascente de um igarapé sem denominação;
deste segue a jusante, pela margem direita do referido igarapé, por uma distância de
4.099,87 m, até o vértice V-202, de coordenadas N 9.801.482,77 e E 542.714,84,
localizado na confluência deste igarapé com outro sem denominação; deste segue a
montante, pela margem esquerda deste outro igarapé sem denominação, por uma
distância de 1.236,87 m, até o vértice V-203, de coordenadas N 9.791.834,30 e E
534.818,80, localizado na confluência com um afluente sem denominação; deste segue a
montante, pela margem esquerda do referido afluente, por uma distância de 2.488,53 m,
até o marco M-207, de coordenadas N 9.793.475,59 e E 526.207,75, situado à margem
de um igarapé sem denominação; deste segue por uma linha reta, com azimute de
257º13'25” e distância de 4.284,94 m, até o marco M-208, de coordenadas N
9.792.528,00 e E 522.028,90, situado à margem de um afluente do Igarapé Taquera;
deste segue a jusante, pela margem direita do referido afluente, por uma distância de
850,75 m, até o vértice V-204, de coordenadas N 9.789.709,70 e E 527.659,50,
localizado na confluência do referido afluente com o Igarapé Taquera; deste segue a
jusante, pela margem direita do igarapé Taquera, por uma distância de 2.538,57 m, até o
vértice V-205, de coordenadas N 9.791.640,90 e E 527.876,00, localizado na
confluência do igarapé Taquera com um afluente sem denominação; deste segue a
montante, pela margem esquerda do referido afluente, por uma distância de 2.718,57 m,
até o marco M-209, de coordenadas N 9.791.925,10 e E 518.346,20, situado na
nascente do referido afluente; deste segue por uma linha reta, com azimute de
267º49'55” e distância de 1.393,10 m, até o marco M-210 de coordenadas N
9.791.872,40 e E 516.954,10, situado às margens de um igarapé sem denominação;
deste segue a montante, pela margem esquerda do referido igarapé, por uma distância de

Contrato de Concessão Florestal nº 01/2014 — Anexo | — Página 8 de 10
2.350,51 m, até o marco M-211, de coordenadas N 9.792.931,00 e E 514.974,00,
situado próximo à cabeceira do referido igarapé; deste segue por uma linha reta, com
azimute de 359º37'38” e distância de 8.334,70 m, até o marco M-212, de coordenadas
N 9.801.265,53 e E 514.919,78; localizado às margens de um igarapé sem
denominação; deste segue por uma linha reta, com azimute de 95º43'10” e distância de
1.908,05 m, até o marco M-213, de coordenadas N 9.801.075,37 e E 516.818,33,
localizado às margens de um igarapé sem denominação; deste segue por uma linha reta,
com azimute de 52º42'45” e distância de 3.555,45 m, até o marco M-214, de
coordenadas N 9.803.229,32 e E 519.647,06; deste segue por uma linha reta, com
azimute de 342º1"6” e distância de 8.975,31 m, até o marco M-215, de coordenadas N
9.811.766,24 e E 516.876,31; deste segue por uma linha reta, com azimute de
223º29'25” e distância de 2.859,74 m, até o marco M-216, de coordenadas N
9.809.691,54 e E 514.908,14; deste segue por uma linha reta, com azimute de
179º59'36” e distância de 7.307,34 m, até o marco M-217, de coordenadas N
9.802.384,20 e E 514.908,95; deste segue em linha reta, com azimute de 270º28'34” e
distância de 2.855,09 m, até o marco M-218, de coordenadas N 9.802.407,93 e E
512.053,96; deste segue por uma linha reta, com azimute de 0º18"46” e distância de
5.023,54 m, até o marco M-219, de coordenadas N 9.807.431,39 e E 512.081,40; deste
segue por uma linha reta, com azimute de 269º59"8” e distância de 3.054,70 m, até o
marco M-220, de coordenadas N 9.807.430,63 e E 509.026,70; deste segue por uma
linha reta, com azimute de 0º2'36” e distância de 5.130.19 m, até o marco M-221, de
coordenadas N 9.812.560,82 e E 509.030,58; deste segue por uma linha reta com
azimute de 271º38'25” e distância de 3.073,39 m, até o marco M-222, de coordenadas
N 9.812.648,81 e E 505.958,45; deste segue por uma linha reta, com azimute de 0º3"8”
e distância de 2.699,75 m, até o marco M-223, de coordenadas N 9.815.348,55 e E
505.960,92; deste segue por uma linha reta, com azimute de 90º8'10” e distância de
2.079,21 m, até o marco M-224, de coordenadas N 9.815.343,61 e E 508.040,13; deste
segue por uma linha reta, com azimute de 0º34'49” e distância de 2.594,22 m, até o
marco M-225, de coordenadas N 9.817.937,70 e E 508.066,40; deste segue por uma
linha reta, com azimute de 99º47"40” e distância de 5.789,57 m, até o marco M-226, de
coordenadas N 9.816.952,82 e E 513.771,58; deste segue por uma linha reta, com
azimute de 79º55'2” e distância de 5.118,78 m, até o marco M-227, de coordenadas N
9.817.848,97 e E 518.811,31; deste segue por uma linha reta, com azimute de
152º23'31” e distância de 3.324,90 m, até o marco M-228, de coordenadas N
9.814.902,65 e E 520.352,13; deste segue por uma linha reta, com azimute de
118º44'2” e distância de 2.215,82 m, até o marco M-229, de coordenadas N
9.813.837,40 e E 522.295,10, situado na nascente de um igarapé sem denominação;
deste segue a jusante, pela margem direita do referido igarapé, por uma distância de
2.093,77 m até o vértice V-206, de coordenadas N 9.792.459,20 e E 521.217,70,
localizado na confluência com um afluente; deste segue a montante, pelo afluente do
igarapé sem nome, por uma distância de 4.481,79 m, até o marco M-230, de
coordenadas N 9.816.108,50 e E 527.434,10, situado na nascente do referido afluente;
deste segue por uma linha reta, com azimute de 96º20'24” e distância de 701.79 m, até
o marco M-231, de coordenadas N 9.816.031,00 e E 528.132,00, localizado na nascente
de um igarapé sem denominação; deste segue a jusante, pela margem direita do referido
igarapé, por uma distância de 4.019,02 m até o vértice V-207, de coordenadas N
9.790.300,20 e E 520.326,30, localizado na margem direita do referido igarapé; deste
segue a jusante, pela margem direita do mesmo igarapé, confrontando com a UNIDADE
DE MANEJO FLORESTAL 1A (UMF-IA), por uma distância de 11.948,25 m, até o
vértice V-208, de coordenadas N 9.814.406,60 e E 523.758,80, localizado na

Contrato de Concessão Florestal nº 01/2014 — Anexo | — Página 9 de 10

Go)

He.
confluência deste curso d'água com o Igarapé do Jamari; deste segue a jusante, pela
margem direita do Igarapé do Jamari, confrontando com a UNIDADE DE MANEJO
FLORESTAL 1A (UMF-IA), por uma distância de 11.948,25 m, até o vértice V-209,
de coordenadas N 9.814.488,40 e E 531.102,90, situado na confluência do Igarapé do
Jamari com um afluente; deste segue a montante, pela margem esquerda do referido
afluente, por uma distância de 1.409,43 m, até o marco M-201, de coordenadas N
9.802.402,00 e E 541.683,00, situado às margens do referido afluente, fechando assim o
perímetro de 155.073,01 m com área de 59.408,34 ha. Todas as coordenadas aqui
descritas encontram-se representadas no Sistema UTM (Universal Transversa de
Mercator), referenciadas ao Meridiano Central -57/WGr (fuso 21, hemisfério sul),
tendo como o Datum o SIRGAS 2000 (Sistema Geocêntrico de Referência para as
Américas). Todos os azimutes e distâncias, áreas e perímetros foram calculados no
plano de projeção UTM.

Contrato de Concessão Florestal nº 01/2014 — Anexo | — Página 10 de 10
1. Produtos

1.1. Madeira em Toras

1.1.1. Definição

Seção do tronco de árvores com diâmetro acima de 30 cm, normalmente cilíndrica,

que pode apresentar defeitos ou anormalidades na forma, na superfície e nas

extremidades.

1.1.2. Condições Especiais e Exclusões

1. Espécies florestais que também sejam provedoras de produtos florestais não
madeireiros de uso exclusivo de comunidades locais devem ser manejadas de
forma a garantir a produção sustentável desses produtos não madeireiros.

Provisões especiais nesse sentido deverão constar do PMFS.

II. Serão imunes de corte todas as espécies madeireiras protegidas por lei e (ou)
regulamentações locais.

1.2. Material Lenhoso Residual da Exploração Florestal
1.2.1. Definição
Parte aérea da árvore, de natureza lenhosa (madeira), resultante da exploração
florestal, de até 50 cm de diâmetro, excetuando-se a madeira em tora.
1.3. Produtos Florestais Não Madeireiros
1.3.1. Definição

Produtos florestais não lenhosos, incluindo folhas, raízes, cascas, frutos, sementes,
exsudados, gomas, óleos, látex e resinas.

1.3.2. Condições Especiais e Exclusões
1 Os seguintes produtos só poderão ser explorados pelo concessionário

mediante prévia autorização do Serviço Florestal Brasileiro, que avaliará a
compatibilidade do uso comercial com o uso tradicional da comunidade:

Contrato de Concessão Florestal nº 01/2014 — Anexo 2 — Página 1 de 2

y No
IH.

HI.

VI.

a) palmito e fruto do açaí — Euterpe precatoria ou Euterpe oleracae;

b) fruto de castanha-do-pará — Bertoletthia excelsa;

c) óleo de copaíba — Copaifera spp;

d) semente e óleo de andiroba — Carapa guianensis;

e) resina de breu — Protium spp;

f) cipó titica — Heteropsis flexuosa;

£) látex da seringueira — Hevea spp;

h) resina de jutaicica — Martiodendron elatum; e

i) todos os produtos das demais palmáceas.
O Juso comercial desses produtos por parte do concessionário está
condicionado à aprovação de planos de manejo específicos e ao seu
licenciamento ambiental, conforme normas que disciplinam a matéria.
O acesso regulado e gratuito de comunidades para coleta de produtos
florestais não madeireiros estará condicionado à autorização prévia do órgão
gestor da unidade de conservação e à formalização de entendimentos entre o
Serviço Florestal Brasileiro, o concessionário florestal e o órgão gestor da
unidade de conservação.

. A coleta de produtos florestais não madeireiros por comunidades locais está

condicionada à apresentação de um plano de uso do recurso que descreva o

conjunto de técnicas de manejo sustentado a ser empregado, a quantificação

do uso do recurso, a área sob manejo e a quantidade de pessoas envolvidas.

Será garantido acesso regulado gratuito às instituições públicas para coleta de

sementes para fins de produção de mudas. É vedada a essas instituições a

comercialização das sementes coletadas.

A coleta de sementes de espécies que são objeto da exploração para fins

madeireiros será regulada para garantir a adequada regeneração das espécies
no período de pousio da floresta.

Contrato de Concessão Florestal nº 01/2014 — Anexo 2 — Página 2 de 2
ORIENTAÇÕES PARA DEMARC AÇÃO DAS UNIDADES DE MANEJO
FLORESTAL

A demarcação de cada Unidade de Manejo Florestal (UMF) será de
responsabilidade do concessionário. Para a demarcação, é necessária a realização de
transporte de coordenadas, implantação dos marcos geodésicos, testemunha, azimutes,
poligonação, bem como a implantação de placas, em conformidade com a localização e
o quantitativo definidos pelo Serviço Florestal Brasileiro e dispostos na Tabela 1.

O prazo máximo para o concessionário realizar toda a demarcação e a
sinalização da UMF é de 5 anos, a partir da assinatura do contrato. Os serviços de
demarcação serão vistoriados pelo Serviço Florestal Brasileiro durante a execução e
(ou) ao término dos trabalhos, quando será observado se foram atendidas as orientações
do Manual de Normas Técnicas para Demarcação em Florestas Públicas. Nos casos de
omissão ou execução contrária ao Manual, o concessionário será notificado a reparar o
erro.

Nos casos em que o(s) limite(s) da Unidade de Produção Anual (UPA)
coincidir(em) com o(s) limite(s) da UMF objeto da concessão, será necessário priorizar
a demarcação dessas linhas da UMF antes do início da atividade de exploração da
respectiva UPA, por meio da materialização de todos os marcos e placas dessa linha
limítrofe.

A relação de coordenadas constantes das Tabelas de 2 a 9 estão em metros,
projeção UTM, meridiano central -S7Wgr (fuso 21S), datum SIRGAS2000. Elas
devem servir como guia para a implantação dos elementos de demarcação. No entanto,
após a demarcação, deverão ser corrigidas com as novas coordenadas extraídas a partir
de levantamento geodésico, conforme especificado no Manual de Normas Técnicas para
Demarcação em Florestas Públicas, do Serviço Florestal Brasileiro. Qualquer alteração
substancial no posicionamento desses elementos deverá ser consultado o Serviço
Florestal Brasileiro antes de sua materialização. O Serviço Florestal Brasileiro poderá
indicar novas coordenadas para a implantação de elementos ou outros não incluídos
neste Anexo, de acordo com a necessidade, devidamente justificada.

Conforme especificado no Manual de Normas Técnicas para Demarcação de
Florestas Públicas, “as placas “Unidade de Manejo Florestal” serão colocadas ao longo
de seu perímetro em locais que se configuram como vias de acesso (trilhas, caminhos,
estradas, rios, córregos, igarapés, etc.) ou com potencial em razão da proximidade de
ocupações”. O responsável técnico em campo deverá preferir os pontos na intersecção
dos limites da Unidade de Manejo Florestal com os acessos terrestres e fluviais.

As linhas secas e os limites físicos limítrofes entre UMFs que não
apresentaram placas neste Anexo não possuíam locais que se configurassem como
efetiva ou potencial passagem de pessoas, pois não foram identificadas vias de acesso,
rios navegáveis ou alguma atividade humana nas proximidades, seja por meio de
imagens de satélite seja por meio de observação em campo realizada por equipe do
Serviço Florestal Brasileiro.

Contrato de Concessão Florestal nº 01/2014 — Anexo 3 — Página 1 de 14 Vá PRO
Com o desenvolver das atividades florestais, caso sejam identificados locais
que se configurem como efetiva ou potencial passagem de pessoas, cuja sinalização não
tenha sido prevista neste Anexo, o Serviço Florestal Brasileiro poderá indicar novas
coordenadas para a implantação de outras placas, de acordo com a necessidade,
devidamente justificada — por exemplo, nas estradas e vias de acesso a serem
construídas para a prática do manejo florestal.

A equipe técnica responsável pela implantação das placas deve atentar, em
primeiro lugar, para as observações descritas nas tabelas 8 e 9, no intuito de localizar,
com maior precisão, o ponto de implantação. Posteriormente, deve direcionar a face
impressa da placa conforme indicado, com base no alvo que a sinalização pretende
atingir. Dessa maneira, as coordenadas fornecidas nas tabelas podem não
necessariamente coincidir com as descrições textuais indicadas. Assim, devem ser
priorizadas as descrições textuais em detrimento das coordenadas, que, por sua vez,
deverão ser corrigidas e ter o novo posicionamento informado ao SFB. A colocação das
placas deverá incidir, com maior precisão possível, sobre os limites da Unidade de
Manejo Florestal.

As placas poderão ser implantadas no interior da Unidade de Manejo Florestal
e, em nenhuma hipótese, fora dos limites da UMF.

A Tabela 1 indica a estimativa do número de marcos e placas a serem
instalados em cada uma das unidades de manejo florestal, bem como a quantidade de
vértices que não deverão receber marcos, mas apenas constar do memorial descritivo e
mapas das UMFSs. Esses elementos constam dos mapas das UMES neste Anexo.

Tabela 1 — Quantitativo de marcos, vértices e placas para demarcação das UMES.

u" 19 24
tel E E ut RPE ER
Eee) pa 0. gre fd Bo ge jEStE

Obs: O ra e de marcos de azimute, testemunha e sinalizadores deverá seguir o previsto no Manual de Normas Técnicas
para Demarcação de Florestas Públicas do Serviço Florestal Brasileiro.

A seguir são apresentados os mapas com a representação dos marcos geodésicos,
vértices sem marco e marcos de poligonação para cada unidade de manejo florestal
(UMF).

Contrato de Concessão Florestal nº 01/2014 — Anexo 3 - Página 2 de 14
VI OP E EUIBRA — E OXOUV = PIOT/IO o TEISDIOL 4 OESSIOUOD 9P O1ENUOD

(61) opdeuotana op orem [ES a
CU) Oo uide Bona A
A

aid :

S

á o - is “o

*OgSuuoBiod 9P SOME] 9 SBIA “SOMS9P09L) SOME — | CANSA
VITNA

E
Tabelas de coordenadas dos elementos de demarcação da UMF-IA:
Tabela 2 — Marcos Geodésico da UMF-IA.

UME E N

UMFIA Mi01 554.102,70 9.810.335,80

9.803.826,60

UMFIA MIOs 9.800.627,90

UMFIA M107 554.237,60 9.798.098,00

UMFIA M109 558.558,41 9.798.134,89

UMFIA MII3 555.798,54 9.802.333,31

UMFIA MIIS 559.718,41 9.801.094,33

UMFIA M1I17 562.981,34 9.797.387,67

UMFIA MII9 559.791,19 9.795.349,13

UMFIA MIZ1 550.225,70 9.796.348,30

UMFIA M123 542.714,84 9.801.482,77

9.815.645,80

8]
9.814.644,20

9.813.485,70

Contrato de Concessão Florestal nº 01/2014 — Anexo 3 - Página 4 de 14
et eins mi sopram

PRE

Tabela 3 - Vértice sem marcos da UMF-IA.
UME Marco I

UMFIA V101 555.453,60 9.804.336,10

UMFIA V103 556.619,47 9.803.792,81

UMFIA vIos 531.102,90 9.814.488,40

UMFIA VI107 539.799,20 9.812.541,90

UMFIA Vv109 550.799,00 9.813.820,60

UMFIA vi 554.106,50 9.817.328,80

Tabela 4 - Marcos de Poligonação da UMF-IA.
UME Marco k N

UMFIA MP101 552.521,40 9.804.128,80

UMFIA MP103 555.315,11 9.799.096,99

UMFIA MPIOS 559.305,86 9.800.661,67

UMFIA MP107 561.348,79 9.801.098,26

UMFIA MP109 561.294,59 9.797.388,71

UMFIA MpPIII 555.896,69 9.795.562,96

UMFIA MP113 548.721,63 9.796.803,77

UMFIA MPIIS 544.713,95 9.798.970,72

UMFIA MP1I7 544.522,20 9.815.178,45

UMFIA MPILI9 547.460,60 9.814.049,95

o liga notidd m

Contrato de Concessão Florestal nº 01/2014 — Anexo 3 — Sde 14

PI 9P 9 vulBra — € OXIUY — p1OZ/10 ql [BSDIOL OPSSIMIOL SP OrENUO)

“OgdEUOBMOd IP SOFT 9 SIDBIZA “SODS9P09L) SOMIBIN — 7 ANS
ar IRA
Tabelas de coordenadas dos elementos de demarcação da UMF-1B:
Tabela 5 - Marcos Geodésicos da UMF-IB. — res à

ME Marco k N

M201 541.682,60 9.802.402,00

E

E

M203 538.375,70 9.799.697,60

“al

UMFIB M205 532.646,70 9.791.769,20

UMFIB M207 526.207,75 9.793.475,59

;

M209 518.346,20 9.791.925,10

UMEIB M2n 514.974,00. 9.792.931,00 =

É

M213 516.818,33 9.801.075,37

M215 516.876,31 9.811.766,24

Ê

M217 514.908,95 9.802.384,20

Ê

:

M219 512.081,40 9.807.431,39

Ê

M221 509.030,58 9.812.560,82

E

M223 505.960,92 9.815.348,55

UMFIB M225 508.066,40 9.817.937,70

Ê

M227 518.811,31 9.817.848,97

Ê

M229 522.295,10 9.813.837,40

M231 528.131,60 9.816.031,00

Contrato de Concessão Florestal nº 01/2014 — Anexo 3 — Página 7 de GO)

Tabela 6 — Vértices sem Marcos da UMF-IB.

UMF Vértice E N
UMFIB v201 541.589,90 9.806.638,30

UMFIB v203 534.818,80 9.791.834,30

UMFIB v205 527.876,00 9.791.640,90

UMFIB V207 520.326,30 9.790.300,20

UMFIB 209 531.102,90 9.814.488,40

Tabela 7 — Marcos de Poligonação da UMF-1B.

UMFIB MP201 541.810,37 9.800.764,35

UMFIB MP203 531.644,40 9.791.872,05

UMFIB MP205 514.960,44 9.795.014,63

UMFIB MP207 514.933,33 9.799.181,89

UMFIB MP209 519.092,91 9.804.936,70

UMFIB MP211 517.984,61 9.808.351,47

UMFIB MP213 515.892,22 9.810.728,89

UMFIB MP2I5 514.908,55 9.806.037,87

UMFIB MP217 513.481,46 9.802.396,06

UMFIB MP219 512.072,26 9.805.756,90

UMFIB MP221 509.027,99 9.809.140,69

UMFIB MP223 507.494,52 9.812.604,81

Contrato de Concessão Florestal nº 01/2014 — Anexo 3 — Página 8 de 14
E gene

UMFIB MP225 507.000,52 9.815.346,08

UMFIB MP227 509.968,13 9.817.609,40

UMFIB MP229 515.451,49 9.817.251,54

UMFIB MP231 519.581,72 9.816.375,81 =

y tais iviepeioõaca x de crf cair e o PR 4
Contrato de Concessão Florestal nº 01/2014 — Anexo 3 — Página 9 9é 14
PL OP 01 CUBEd — € OXWY — HIOT/IO ol [PISAIOL] ORSSSOU0Z PP ONO)

“SELIM SEP OgÍEZIJEIOT DP EDUQIY 9p eder —€ vangi
VIA

PL PP FE EUIBEd — € OXDUY — PIOZ/IO ol [EISSOL] OESSSQUOZ) PP OVENUOS)

engp,p osimo ojod magos amb seossag |

vuendnur) gdexv3] ojad wagos anb seossog

enfp,p osmo ojad uagos anb seossog

“JULS BIIS | BIVÁ SEJAQUIOS] 9P SOPUIA SOjn9jA
AN ted OS 9P SEPUIA JIN eU tento anb seossog
1 |

eueindrur) odesed| ojod woosap anb seossag

ON Rd 5 9P SEputA JN PU tento onb seossog
E |
ja

umonery pdexvB] opd trosop emb svossag É

ojad wogos onb seossog  ogóvomjiq eu 'gories 6h'Teopss
OBSBZINIS EP OAIV gagjd vp op

“VE NO VP SEejd Sep ogólsodstp à OBStZNNDo] Up OgSLasad —8 “qui
PL OP TI euiBea — € OXOUY = pLOT/LO oM [ENSAIO] OPSSDOUOS Ap OrEnu0Z)

quongye irarteTo!, digas x
ueureç pdesed] op ajeuow Heuer pedesvd ojod mioosop onb seossog -xoud “ue oderoã] op vpronbso madre OSLILPIF6 — 16S660PS ELV

ça

aIsapsoN oyutturo o wesn onb seossog OUuIIVO OP PAO PP PIU! WOSIU EN TOEOESIFO OSTSLPS TV
E resaç ue [é qo E 0 : ]
engp,p Osimo Op quesnç  eny,p osino no oqururo ojad wagos anb seossaq engp,p OSIMO NO Oquituro Or Ojunç  ESOSTI66L'6 PITOSPhS 6-V

voB|d ep ootj vp ovsaata OBtZIBUIS Ep OAIV

eanjd ep ogsejuejdur ap [2207

auoN
FI SP EI RUtÍga — € OX0UY = pIOZ/LO «U INNSALOL 4 OpSS2U0C) ap OrnU0)

Ss ST O

E

SVO OVÍVII TIO? 30 VIONTHIAS 20 ver

000059
“SEE SEP OLÍEZITEIOT IP ERUZIjY AP eder — p vanBig
arsAn

Kms
PPP pI cUIBpa — € OXDUV — pIQT/1O «4 [EISDOLZ OBSSAIUOD PP OIENU0D

Nu dem oe ounf pEI9GIOF6  TSPBOTIS

g.p osino op ojuesnç engp,p osimo o ogos anb seossaq enfy,posimo oe un T616816L6 ISECILIS

euonbe | odeseZ] op auesnç vuonbe | 9deir3] ojod cagos anb seossag OSOBPTOL6 TIBITITS
E a De E ra F E e e” 8

opóvomyig eu “psonbe | adesed] op epronbso mod

ou op quesny ou o utagos anbseossad aquontge OgBormyIq eu “ou op epronbso moBrrW  pe'OPL'68L'6

TST89LTS 60H

Iso] O BIRd QjuS1] ISA] B Mjuanjye enfe, p osino o u1dosop anb seossad ejonp wofrew eu enfy posmo or oung TIOT6E6L6 6S6INSES LO

re pe

sapns “NSaOIOU O BIEM ajsopns ap ugApe anb seossod EI INN CPSOTA OE OL UNE O8'B6NG6L6 9ESLESES soa

uou o exed pns op wsApe onb
É sed | j po

enãop osIno Op ajuesng enfr,p osmo opd tagos anb seossag eny,p osmo op epionbso wofrew eN

SSEPIG6L6 S8TTGIPS coa

ueueç odesed] op aquesng — ojuanige o no ueueç odesed] o wogos anb seossog ajuanije o anua 'ueureç odesed; Op eonp woBieu EN CSPOSTOS6 IGTOLTIS 0H
tou jd ep 298 ep ogana OvÍBZIEUIS Ep OMIY moejd ep ogsejuridur op [207 1

] MUON

“HT AJAN BP suocjd sep ogsisodstp 2 ogógzi|soo] Ep OgóLIsad — 6 “pq
rea poriarce

ADORES PARA FINS I

FLORESTA

Quadro descritivo dos indicadores.

Indicadores

Al — Redução de danos à floresta remanescente durante a exploração
florestal.

A3 — Geração de empregos pela concessão florestal.

AS — Grau de processamento local do produto.

B2 — Apoio e participação em projetos de pesquisa.

B4 - Implantação e manutenção de sistema de gestão da qualidade,
responsabilidade social e saúde e segurança no trabalho.

Bó — Implantação e manutenção de Sistema de Gestão da Qualidade e
Ambiental na indústria.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página GA

Tabela de peso dos critérios e indicadores.

Pontos tota
Pontos por Peso dos Peso dos Pontos totais

S Indicadores q dos Í é
Critério Indicadores x critérios dos crit
indicadores

Critérios

Critério Redução de danos à floresta
E so Al remanescente durante a 1 50 2 100
ambiental

exploração florestal.

Eficiência

Indicado

3 — Geração de empregos pela concessão florestal. 4
AS — Grau de processamento local do produto. $
B2 — Apoio e participação em projetos de pesquisa. 3
B4 — Implantação e manutenção de sistema de gestão da qualidade, 4

responsabilidade social e saúde e segurança no trabalho.

B6 — Implantação e manutenção de Sistema de Gestão da Qualidade e 4
“Ambiental na indústria.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 2 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR DE CLASSIFICAÇÃO

1. Identificação

Indicador Redução de danos à floresta remanescente durante a exploração florestal.

Aplicação (x) Classificatório () Bonificador

Intervalo de prrervalo de variação do indicador: entre 7% e 9%.

A primeira verificação ocorrerá ao término do primeiro período de produção anual e as
demais a cada 2 anos, conforme a seguinte gradação:

apuração e alcance de pelo menos o limite máximo de impacto do indicador (9%) nas
duas primeiras avaliações;
e alcance pleno da proposta a partir da terceira avaliação bianual.

coreto ro mm

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 3 de 20

3. Meios de Verificação
Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

e avaliação da infraestrutura de colheita florestal proposta no Plano de Manejo Florestal
Sustentável e no Plano Operacional Anual;

e análise de métodos digitais de alta resolução;

e medições de campo;

e relatórios pós-exploratórios.

4. Definições

Trilha (ou ramal)
de arraste

Local de armazenamento de produtos florestais na floresta antes do transporte para

Bio unidade de processamenté

ra dal Área resultante da subdivisão operacional da área de manejo forestal que será objeto
(UR A) da colheita florestal durante um determinado ano do ciclo de produção.

5. Referências bibliográficas

MARTINS FILHO, S. E. C. Avaliação dos danos e métodos de regulação da floresta submetida à
exploração de impacto reduzido na Amazônia Oriental. Belém: UFRA , 2006. 120p. (Dissertação
de Mestrado em Ciências Florestais).

WINKLER, N. Environmentally sound forest harvesting: testing the applicability of the FAO
Model Code in the Amazon in Brazil. FAO, Rome. 1997.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 4 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR DE CLASSIFICAÇÃ

1. Identificação

Indicador Investimento em infraestrutura e serviços para comunidade local.

Aplicação (x) Classificatório () Bonificador

2. Parametrização

Intervalo de

variação Intervalo de variação do indicador: entre 0,10 e 5,00 reais por hectare.

Será apurado anualmente a partir do 36º (trigésimo sexto) mês após a assinatura do
contrato de concessão florestal.
r EA

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página S de 20

£)
3. Meios de Verificação

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

e extratos de conta bancária exclusiva;

e prestação de contas dos investimentos realizados;

e atas de reuniões dos Conselhos Municipais de Meio Ambiente dos municípios de
Oriximiná/PA e Terra Santa/PA;

e verificação e medições in loco dos investimentos.

4. Definições

Investimentos
em infraestrutura
elegíveis

Definiç

Investimento em infraestrutura e bens: investimentos em infraestrutura nas
comunidades adjacentes da Flona Saracá-Taquera. Entre os investimentos a
serem contemplados estão: saneamento, captação, tratamento e distribuição de
água, geração de energia, melhoria da telecomunicação, construção de
residências, estrutura de inclusão digital, construção e reforma de escolas,
postos de saúde, áreas de lazer e sedes de associações de produtores,
construção de portos e estrutura de armazenamento de produção, compra de
veículos fluviais e terrestres para escoamento da produção e compra de
equipamentos para o beneficiamento da produção.

Investimentos em serviços: investimentos em serviços de utilidade pública nas
comunidades adjacentes da Flona Saracá-Taquera. Entre os serviços elegíveis
estão: atendimento médico, assistência educacional, assistência técnica
produtiva e de negócios, atividades esportivas e educativas e cursos
profissionalizantes.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 6 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR DE CLASSIFICAÇÃO

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 7 de 20
Intervalo de
variação

Prazo de apuração

VC Volume processado óriundo da concessão florestal;
VT — Volume total processado na unidade,

Este indicador possui os seguintes intervalos de variação entre o valor mínimo e o

valor máximo:

e UMFIA entre 41 e 56 empregos como estoque médio anual,
* UMPF IB - entre 68 a 92 empregos como estoque médio anual

Pa EE posa HRS CIO q 6 O ato
Dao po dede Ri CRS pa PRO E ca a

A primeira verificação ocorrerá ao término do primeiro período de produção anual e
as demais anualmente, conforme a seguinte gradação:
alcance de 70% da proposta na primeira verificação anual;

— - alcance de 90% da proposta na segunda verificação anual;
— - alcance pleno da proposta a partir da terceira verificação anual.

ER gem atas Th pa cd iene RA o oe de

3. Meios de Verificação

Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

e registros na Carteira de Trabalho e Previdência Social (CTPS);
e folha de pagamento;
e contratos de terceirização.

4. Definições

Estoque de empregos

Média mensal do número de empregados do concessionário nos municípios
situados em um raio de até 150 km de distância dos limites da floresta
nacional licitada, considerando-se o estoque de empregos no início de cada
mês somado às admissões e descontadas as demissões no mesmo mês. Serão
considerados os trabalhadores da Unidade de Manejo Florestal e os
trabalhadores das unidades de processamento do concessionário.

Poderão ser contabilizados os empregos de mais de uma unidade de
processamento pertencente, ou não, ao concessionário ou ao consórcio
vencedor da licitação, desde que atendam ao critério de localização,
processem matéria-prima oriunda da concessão florestal e adotem o sistema
de controle de cadeia de custódia definido pelo SFB.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 8 de 20
Aplicação (x) Classificatório (x) Bonificador

2. Parametrização

Prazo de Produção de energia térmica: 48 meses.
apuração Produção de energia elétrica: 60 meses. E es:

1. Geração e cogeração contínua de energia térmica e elétrica:
1.1. Geração/cogeração de energia térmica — 60% do percentual máximo de
bonificação do indicador durante 10 anos.
1.2. Geração/cogeração contínua de energia elétrica e térmica — 100% do percentual
máximo de bonificação do indicador durante 10 anos.

2. Industrialização de resíduos florestais para objetos de madeira e compactação de
resíduos.

Utilização de no mínimo 20% dos resíduos - 100% do percentual máximo de
bonificação do indicador com verificações anuais.

Bonificação

Tre
3. Meios de Verificação
Poderão ser utilizados, isolada ou conjuntamente, os seguintes meios de verificação:

avaliação da central de geração de energia elétrica;

avaliação do histórico de consumo de energia elétrica da rede pública;
romaneio das unidades de consumo de energia térmica;

estudos de rendimento industrial;

notas fiscais;

medições in loco.

4. Definições

Geração e cogeração Geração/cogeração de energia térmica e elétrica de forma contínua para o
contínua. abastecimento industrial próprio ou comercialização.

Compactação de Resíduo de madeira prensados e compactados em alta pressão sem aglutinantes
resíduos. químicos para a produção de energia.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 10 de 20
ÃO DE INDICADOR DE

1. Identificação

Critério Maior agregação de valor ao produto florestal na região da concessão florestal.

Indicador Grau de processamento local do produto.

Proporção de agregação de valor à matéria-prima extraida da floresta, realizado sob a

Parâmetro sponsabilidade direta do concessionário.

Aplicação (x) Classificatório (x) Bonificador

2. Parametrização

Intervalo de
variação

O intervalo de variação do FAV para a oferta na proposta técnica será entre 4,0 e 8,0.
- s =

O é Uva
Anualmente, a partir do término do primeiro período de produção anual, conforme
gradação abaixo:

— - alcance de no mínimo 50% da proposta na primeira avaliação anual;
puTação — — alcance de no mínimo 70% da proposta na segunda avaliação anual;
— alcance de no mínimo 90% da proposta na terceira avaliação anual;

— alcance pleno da proposta a partir da quarta avaliação anual.

Para efeito de verificação o cálculo do FAV levará em conta o Preço Mínimo do Edital
Verificação reajustado pelo mesmo índice de atualização monetária aplicado na correção do Preço
Ofertado pelo concessionário.

3. Meios de Verificação

Poderão ser utilizados, isolados ou conjuntamente, os seguintes meios de verificação:

documentação de origem florestal,

cadeia de custódia dos produtos;

dados, informações e relatórios do concessionário;

notas fiscais de venda de produtos;

checagens no local dos investimentos em maquinário e dos rendimento do
processamento.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 12 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE
BONIFICAÇÃO

1. Identificação

sr Implementação de programas de conservação da fauna na Unidade de Manejo
Indicad Florestal,

actress sperm

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 - Página 13 de 20

O concessionário receberá desconto quando atingir os seguintes índices de
desempenho, de acordo com o relatório de monitoramento:

1. Monitoramento de uma classe taxonômica na área da UMF:
* desconto de 1,5% sobre o valor do m” de tora produzida para a UMF IA;
e desconto de 1,0% sobre o valor do m” de tora produzida para a UMF IB.

2. Monitoramento de uma classe taxonômica realizado em cooperação entre dois

concessionários na área de 2 UMES:
0 3 ,
Bonificação . desconto de 2% sobre o valor do m” de tora produzida para cada
concessionário.

3. Monitoramento de duas classes taxonômicas realizado na área da UMF:
* desconto de 2,5% sobre o valor do m” de tora produzida para a UMF IA;
e desconto de 2% sobre o valor do m” de tora produzida para a UMF IB.

4. Monitoramento de duas classes taxonômicas realizado em cooperação entre dois
concessionários nas áreas de duas UMFs:

e desconto de 3% sobre o valor do m” de tora produzida para cada
concessionário,

3. Meios de verificação

PMES e POAs;

relatórios de monitoramento de fauna;

trabalhos científicos publicados;

prescrições conservacionistas e de ações mitigatórias para o manejo florestal;
verificações de campo.

4. Definições

De

Os vertebrados constituem um dos três subfilos do filo dos cordados.
Caracterizam-se por apresentarem esqueleto ósseo ou cartilaginoso, cujo eixo
central é a coluna vertebral, que evoluiu da notocorda (ou notocórdio), eixo

Vertebrados corporal primitivo do embrião. Além disso, distinguem-se dos outros animais por
terem um sistema muscular formado essencialmente por massas musculares
dispostas bilateralmente e por um sistema nervoso central parcialmente contido
no esqueleto.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 14 de 20
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE

BONIFICAÇÃO

1. Identificação

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 15 de 20

E é
Bonificação

ter à aprovação do Iphan. Age
O concessionário receberá bonificação no preço da madeira, conforme o número anual
de produtos de pesquisa reportados e comprovados, de acordo com os parâmetros do
item anterior, até o limite de 3%, conforme parâmetros descritos a seguir.

1, Para cada monografia aprovada:
+ “desconto de 0,5% sobre o valor do m” de tora produzida na UMF IA, durante um ano;

e “desconto de 0,25% sobre o valor do m” de tora produzida na UMF IB, durante um
ano.

2. Para cada publicação em revista indexada com base em pesquisas realizadas nas UMFs:
e “desconto de 0,5% sobre o valor do m' de tora produzida na UMF IA, durante um ano;

* desconto de 0,25% sobre o valor do m” de tora produzida na UMF IB, durante um
ano.

3, Para cada dissertação aprovada durante o ano de apuração:
* desconto de 1,5 % sobre o valor do mí de tora produzido na UMF IA, durante dois
anos,
+ desconto de 1% sobre o valor do m” de tora produzido na UMF IB, durante dois anos.
4. Para cada tese aprovada durante o ano de apuração:
* desconto de 2% sobre o valor do m3 de tora produzido, durante dois anos, para a
UMF IA;
e desconto de 1,5% sobre o valor do m3 de tora produzido, durante dois anos, para a
UMF IB.
5. Para levantamentos arqueológicos aprovados pelo Iphan:
e desconto de 3% sobre o valor do m” de tora produzido na UMF IA durante um ano;

e desconto de 2% sobre o valor do mº de tora produzido para a UMF IB durante um
ano,
6. Para pesquisas de prospecção e salvamento de artefatos arqueológicos, aprovadas pelo
Iphan:
e desconto de 3% sobre o valor do mº de tora produzido para ambas UMFS.

3. Meios de Verificação

publicações;

certificados;

monografias, dissertações e teses;
relatórios técnicos;

pareceres do Iphan.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 16 de 20
OR cr ERR a

FiCHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DI
BONIFICAÇÃO

1. Identificação

Implantação e manutenção de sistemas de gestão e desempenho de qualidade

Indicador socioambiental das operações florestais.

2. Parametrização E

A bonificação se aplica a partir da comprovação do alcance do certificado, com
Bonificação percentual fixo de 4% sobre o valor das toras produzidas na UMF durante o período
que o certificado estiver válido.

3. Meios de verificação

* — apresentação de certificado válido;
* sumários executivos e relatórios de certificação;
* consultas às organizações certificadoras.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 - Página 17 de 20 NY. VS E
FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE
BONIFICAÇÃO

Implantação e manutenção de sistema de gestão da qualidade, responsabilidade social e
saúde e segurança no trabalho.

A bonificação se aplica a partir da comprovação do alcance do certificado sendo
renovável anualmente de acordo com a validade do mesmo, de acordo com os seguintes
Bonificação Piá »
* Sistema de Gestão de Responsabilidade Social ou certificação de gestão de

qualidade social e saúde e segurança no trabalho — 4%.

3. Meios de verificação

e apresentação de certificado válido;
* — sumários, executivos e relatórios de certificação;
* consultas às organizações certificadoras.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 18 de 20
7 coin ag got sexsnenas

1. Identificação

Participação da comunidade local na exploração de produtos e serviços, objetos da

Indicador concessão, na unidade de manejo.

2. Parametrização

A bonificação ocorrerá mediante a apresentação de relatório anual descrevendo as
atividades realizadas na seguinte proporção:
Bonificação e bonificação dos investimentos em equipamentos, estrutura física e serviços
disponibilizados de até 4% do valor sobre o valor das toras produzidas na
UME.

3. Verificação

e verificação das informações prestadas;
* análise das informações e documentação comprobatória apresentada;
e avaliação dos investimentos realizados.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 19 de 20

FICHA DE CARACTERIZAÇÃO DE INDICADOR EXCLUSIVAMENTE DE
BONIFICAÇÃO

A bonificação se aplica a partir da comprovação do alcance do certificado sendo
renovável anualmente de acordo com a validade do mesmo, de acordo com os seguintes
percentuais:

Bonificação
e sistema de gestão de qualidade — 3%;
e certificação de sistema de gestão ambiental — 2%;
e ambas certificações - 4%.

3. Meios de verificação

* apresentação de certificado válido;
* sumários executivos e relatórios de certificação;
* consultas às organizações certificadoras.

Contrato de Concessão Florestal nº 01/2014 — Anexo 4 — Página 20 de 20
MPATIBILIZAÇÃO DAS ATIVIDADES DE MINERAÇÃO

1. Confluência entre as áreas de produção florestal e mineral.

1.1.A Floresta Nacional (Flona) Saracá-Taquera foi criada no ano de 1989 pelo
Decreto nº 98.704, de 27 de dezembro, que em seu texto já previa a continuidade
das atividades de pesquisa e lavra em andamento desde meados da década de
1960. A Flona abriga um dos maiores empreendimentos de extração de bauxita
do mundo, que obteve a concessão de lavra, válida até hoje, ainda no final da
mesma década.

1.2. A empresa concessionária mineral detém a propriedade da área onde está
instalado o núcleo urbano e sua planta industrial, chamado Porto Trombetas, que
possui estrada de ferro, porto para embarque de bauxita, aeroporto, hotel,
hospital e escola, entre outras facilidades voltadas ao lazer e à convivência
social. Toda infraestrutura foi dimensionada para o atendimento das operações
da mineração, não sendo possível seu uso pelo concessionário florestal.

1.3. A bauxita, matéria-prima para a produção de alumínio, está localizada nos
chamados platôs — planaltos que se elevam abruptamente sobre a planície
atingindo cotas de 80 a 120 metros acima dos vales ao redor. O minério
encontra-se a uma profundidade média de 8 m e ocorre de forma intermitente
sob a superfície dos platôs, o que exige a supressão da vegetação e das camadas
superficiais para o decapeamento da bauxita em faixas regulares, formando
minas a céu aberto

1.4.0 plano de manejo da Flona Saracá-Taquera prevê, em seu zoneamento,
142.095,47 ha de zona de mineração e 154.742,98 ha de zona de produção
florestal, conforme é apresentado no mapa 1. A portaria do Instituto Chico
Mendes de Conservação da Biodiversidade (ICMBio) nº 8, de 26 de fevereiro de
2009, insere o manejo florestal no conjunto de atividades econômicas permitidas
dentro da zona de mineração.

Er é
Contrato de Concessão Florestal nº 01/2012 — Anexo 5 — Página 1 de 6 CO
Mapa | - Zoneamento da Flona Saracá-Taquera.

1.5. As áreas de extração mineral estão mapeadas e compõem o plano de lavra da
empresa, que estima o ano em que as minas serão abertas. Os mapas 2 e 3
apresentam para as Unidades de Manejo Florestal (UMFs) IA e IB,
respectivamente, a sobreposição com platôs, suas áreas e a previsão para o início
das operações.

Contrato de Concessão Florestal nº 01/2012 — Anexo 5 — Página 2 de 6
Mapa 2 — Mapa de localização dos platôs sobre a UMF IA.

Pro iíio de oparação amina - Ave (a)
ER sea aaa ecra

Mapa 3 — Mapa de localização dos platôs sobre a UMF IB.

1.6. De acordo com o plano de exaustão da Zona Leste, elaborado pela mineradora,
para o planejamento operacional da próxima década (2012 a 2023), somente
uma parte desses platôs será minerada durante o período do plano. Assim, apesar
de os mapas 2 e 3 apresentarem sobreposições de aproximadamente 2.892 ha
(10,5% da área) para a UMF IA e 8.400 ha (14% da área) para a UMF IB, o

se.

Contrato de Concessão Florestal nº 01/2012 — Anexo 5 — Página 3 de 6 [D)
plano de exaustão 2012-2023 prevê para o período a abertura de 659 ha (2,5% da
área) de novas minas na UMF IA. Os platôs sobrepostos à UMF 1B possuem
previsão de início de lavra para o ano de 2023. As tabelas 1 e 2 resumem as
informações apresentadas.

Tabela 1 — Platôs com previsão de lavra em sobreposição à UMF IA.

UMF IA
Previsão de ANO previsto
Nomedo Área total A EA ab
latô (em ha) sobreposta (em pesquisa lay
Pa ha mineral (em
Greigh 138 106 4” 138 Jan 2013
Teófilo 892 892 16* 268 Jan 2015
Cipó 1.267 1.267 ns 253 Jan 2016
Rebolado | 346 150 4 - Jul 2016
Rebolado 2 424 424 12 - Jul 2016
Totais 3.067 2.839 47 659

Fonte: Mineração Rio do Norte.

Nota: * Acessos já incluídos.

1.6.1.0 Platô Aramã, localizado no limite exterior ao sudeste da UMF IA,
possui 345 ha de área total com previsão de lavra até o ano de 2023 e
início da implantação programado para janeiro de 2014.

Tabela 2 — Platôs com previsão de lavra em sobreposição à UMF IB.

UMF IB
Areasde provisão de
É Área acesso para
Note do plaé Area total brengais Eres lavra até Ano previsto
fome do platô AF sobreposta pesquisa o

(em ha) a 2 (em para o início

(em ha) mineral (em R

ha)

ha)

Jamari 1 3.372 3.372 84” - Jul 2016
Jamari IWBaroni 441 400 nº E Jul 2016
Mimpeolillho agp 2.300 64 : Jan 2028

Avertano 2.673 2.400 75 Ê Jan 2028
Totais 9.488 8.472 234 -

Fonte; Mineração Rio do Norte.
Nota: * Acessos já incluídos.

2. Compatibilização entre as atividades florestais e minerais.
2.1. A concessão minerária não estabelece direitos sobre a floresta, somente sobre a

atividade de lavra do subsolo, que tem, na supressão florestal, uma ação

Contrato de Concessão Florestal nº 01/2012 - Anexo 5 — Página 4 de 6
subsidiária à atividade principal de pesquisa e extração. Dessa forma, a floresta
sob outorga florestal, independente de estar sobre um título minerário, segue o
planejamento, as técnicas c as normas que regem o mancjo florestal sustentável
no âmbito federal.

2.2. A compatibilização entre as atividades florestais e minerais ocorrerá em diversos
aspectos e níveis, principalmente no que diz respeito ao planejamento e à
definição dos calendários operacionais.

2.3. Este edital prevê, entre as obrigações do concessionário florestal, a realização de
um plano de compatibilização entre as atividades florestal e mineral, que irá
identificar os principais pontos relacionados a segurança no trabalho,
compartilhamento de estradas, licenciamento ambiental e planejamento das áreas
de produção anual e propor soluções técnicas acordadas entre as partes. Também
irá ajustar os calendários relacionados às atividades pré-exploratórias de ambos
concessionários, além de buscar a complementaridade, a troca de informações e
outros interesses comuns.

13
>

. Este plano de compatibilização poderá ser realizado em conjunto pelos dois
concessionários florestais e terá o apoio do Serviço Florestal Brasileiro e do
Ministério de Minas e Energia em sua elaboração.

2.5. Os platôs serão parte dos Planos de Manejo Florestal Sustentáveis (PMFSs),
integrando seu conjunto de Unidades de Produção Anual. O Plano de Manejo
Florestal Sustentável nessas áreas deve atender as ressalvas ambientais
específicas, como medidas conservacionistas associadas à abertura de estradas e
à manutenção de uma faixa minima de 10 m ao redor da borda (ponto de
inflexão), que deverão constar dos mapas dos Planos Operativos Anuais junto
com as demais Áreas de Preservação Permanentes (APPs).

Foto 1 — Imagem representando as salva-guardas ambientais a serem empregadas nas
áreas de platô.

Ponto de inflexão da topografia

/

Contrato de Concessão Florestal nº 01/2012 — Anexo 5 — Página S de 6
2.6.

Bots

28.

A Instrução Normativa ICMBio 9, de 28 de abril de 2010, disciplina o processo
de supressão vegetal pela atividade de pesquisa e lavra mineral em um conjunto
de Flonas, entre elas Saracá-Taquera. Essa supressão poderá ocorrer em áreas
que já passaram pela extração florestal por meio do PMFS ou em áreas em que
não houve extração. Em ambos os casos, o concessionário mineral irá comunicar
com brevidade mínima de 6 meses o início das atividades de instalação para a
conclusão das atividades florestais que estiverem em curso nestas áreas. A
atividade de supressão vegetal é de inteira responsabilidade do concessionário
mineral, e segue rito próprio de licenciamento ambiental que inclui o processo
de levantamento dos recursos florestais, valoração econômica, pagamento
indenizatório e alienação da madeira.

A madeira oriunda da supressão vegetal é de propriedade do concessionário
mineral, que dará a destinação que lhe convier, não havendo impedimento para
sua venda ao concessionário florestal, mediante acordo comercial entre as partes.

As áreas em que se iniciarem o processo de recebimento da licença de operação
para a lavra mineral serão desmembradas do PMFS do concessionário florestal,
passando a ser de responsabilidade do concessionário mineral, para proceder a
sua recuperação conforme normas específicas e as condicionantes de seu
processo de licenciamento ambiental.

Contrato de Concessão Florestal nº 01/2012 — Anexo 5 — Página 6 de 6
